Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3664 Filed 04/16/21 Page 1 of 31
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3665 Filed 04/16/21 Page 2 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)




                                                                     [2]   Federal Courts         Pleadings and motions
                    482 F.Supp.3d 601
                                                                           On a motion to dismiss for lack of subject-
             United States District Court, E.D.
                                                                           matter jurisdiction, a facial attack questions the
              Michigan, Southern Division.
                                                                           sufficiency of the pleading. Fed. R. Civ. P. 12(b)
                                                                           (1).
           IN RE FLINT WATER CASES.
               This Order Relates to:
                  Walters v. Flint                                   [3]   Federal Courts         Pleadings and motions
                                                                           When reviewing a facial attack on subject-matter
                       Case No. 17-10164                                   jurisdiction, a district court takes the allegations
                               |                                           in the complaint as true. Fed. R. Civ. P. 12(b)(1).
                      Signed 08/26/2020

Synopsis
Background:       Residents    brought     action      against       [4]   Federal Courts         Pleadings and motions
Environmental Protection Agency (EPA) under Federal Tort                   In a facial attack on subject-matter jurisdiction, if
Claims Act (FTCA) alleging that EPA was negligent in its                   the allegations in the complaint establish federal
response to city's contaminated water supply. Government                   claims, jurisdiction exists. Fed. R. Civ. P. 12(b)
moved to dismiss for lack of subject-matter jurisdiction.                  (1).



Holdings: The District Court, Judith E. Levy, J., held that:         [5]   Federal Courts         Pleadings and motions
                                                                           Conclusory allegations or legal conclusions
[1] residents satisfied state-law liability prerequisite to invoke         masquerading as factual conclusions will not
District Court's subject-matter jurisdiction under FTCA;                   suffice to prevent a motion to dismiss for lack of
                                                                           subject-matter jurisdiction. Fed. R. Civ. P. 12(b)
[2] FTCA's discretionary function exception did not bar                    (1).
residents' claims; and

[3] FTCA's misrepresentation exception did not bar residents'        [6]   Federal Courts         Pleadings and motions
claims.                                                                    The approach used by a district court to review
                                                                           a facial attack on subject-matter jurisdiction is
                                                                           identical to the approach it uses when reviewing
Motion denied.
                                                                           a motion to dismiss for failure to state a claim.
                                                                           Fed. R. Civ. P. 12(b)(1), 12(b)(6).

 West Headnotes (41)
                                                                     [7]   Federal Courts         Weight and sufficiency
 [1]     Federal Courts         Pleadings and motions                      A factual attack on subject-matter jurisdiction
                                                                           raises a factual controversy requiring the district
         Federal Courts         Evidence; Affidavits
                                                                           court to weigh the conflicting evidence to
         Motions to dismiss for lack of subject-matter
                                                                           arrive at the factual predicate that subject-matter
         jurisdiction generally come in two varieties: a
                                                                           jurisdiction does or does not exist. Fed. R. Civ.
         facial attack or a factual attack. Fed. R. Civ. P.
                                                                           P. 12(b)(1).
         12(b)(1).
                                                                           1 Cases that cite this headnote
         1 Cases that cite this headnote




                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               1
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3666 Filed 04/16/21 Page 3 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)




 [8]    Federal Courts         Presumptions and burden
        of proof
                                                                [13]   United States      Waiver of immunity;
        In a factual attack on subject-matter jurisdiction,            limitations and exceptions in general
        there is no presumptive truthfulness that applies,
                                                                       The Federal Tort Claims Act (FTCA) does not
        and the district court is free to weigh the evidence
                                                                       create a federal cause of action against the
        and satisfy itself as to the existence of its power
                                                                       United States, but rather waives the government's
        to hear the case. Fed. R. Civ. P. 12(b)(1).
                                                                       sovereign immunity from certain types of claims.
        1 Cases that cite this headnote                                28 U.S.C.A. §§ 1346(b), 2674.


 [9]    Federal Courts         Evidence; Affidavits
                                                                [14]   United States       Private Person's Liability as
        In considering a motion to dismiss for lack of                 Measure
        subject-matter jurisdiction, a district court may
                                                                       United States       In general; place of injury
        consider factual matters outside the pleadings
        and resolve factual disputes. Fed. R. Civ. P. 12(b)            The “law of the place,” as used in the Federal
        (1).                                                           Tort Claims Act (FTCA) section subjecting the
                                                                       government to liability for torts provided that the
                                                                       government, if a private person, would be liable
                                                                       to the claimant in accordance with the law of the
 [10]   Federal Courts         Evidence; Affidavits
                                                                       place where the act or omission occurred, means
        A district court engages in a factual inquiry on               the law of the state. 28 U.S.C.A. § 1346(b).
        a motion to dismiss for lack of subject-matter
        jurisdiction only when the facts necessary to
        sustain jurisdiction do not implicate the merits
                                                                [15]   United States       Medical care and public
        of the plaintiff's claim; if the jurisdictional issue
                                                                       health
        is intertwined with the underlying substantive
        merits of the case, such evidentiary decisions                 Residents adequately alleged liability under
        should await a determination of the case on the                Michigan's good samaritan doctrine in
        merits. Fed. R. Civ. P. 12(b)(1).                              connection with Environmental Protection
                                                                       Agency's (EPA's) response to city's contaminated
                                                                       water supply, thereby satisfying state-law
                                                                       liability prerequisite to invoke District Court's
 [11]   Federal Courts         Pleadings and motions
                                                                       subject-matter jurisdiction under general waiver
        A party who invokes the jurisdiction of a federal              of sovereign immunity in Federal Tort Claims
        court must allege all facts necessary to give the              Act (FTCA), where residents alleged that EPA
        court jurisdiction of the subject matter.                      had undertaken to render services to them by
                                                                       engaging in oversight and monitoring pursuant
                                                                       to Safe Drinking Water Act (SDWA) and by
 [12]   United States        Presumptions and burden of                responding directly to citizen complaints, EPA
        proof                                                          delayed its response despite having evidence
        On a motion to dismiss for lack of subject-                    of contamination, EPA's delayed response
        matter jurisdiction in an action under the Federal             increased their risk of harm from accumulating
        Tort Claims Act (FTCA), the burden is on the                   lead and bacteria, and that their reliance on EPA
        plaintiff to allege facts that fall within the FTCA            was reasonable. 28 U.S.C.A. §§ 1346(b), 2674;
        and outside its exceptions; however, the burden                Public Health Service Act § 1401 et seq., 42
        of proof shifts when the United States invokes                 U.S.C.A. § 300f et seq.; Restatement (Second) of
        exceptions to the FTCA. 28 U.S.C.A. § 2680;                    Torts § 324A.
        Fed. R. Civ. P. 12(b)(1).




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           2
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3667 Filed 04/16/21 Page 4 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)




 [16]   Negligence       "Good Samaritan" doctrine and       [21]   United States       Discretionary Acts or
        statutes                                                    Functions
        Under Michigan law, the good samaritan                      If a tort claim against the government falls within
        doctrine recognizes that an actor, by affirmative           the discretionary function exception under the
        acts, can create or assume a duty where none                Federal Tort Claims Act (FTCA), a district court
        otherwise would have existed. Restatement                   lacks jurisdiction to adjudicate it. 28 U.S.C.A. §
        (Second) of Torts § 324A.                                   2680(a).



 [17]   Negligence       "Good Samaritan" doctrine and       [22]   United States       Discretionary Acts or
        statutes                                                    Functions
        The inquiry under Michigan's good samaritan                 The purpose of the discretionary function
        doctrine must be focused on the fundamental                 exception under the Federal Tort Claims Act
        concept of duty rather than on action or inaction.          (FTCA) is to prevent judicial second-guessing
        Restatement (Second) of Torts § 324A.                       of legislative and administrative decisions
                                                                    grounded in social, economic, and political
                                                                    policy through the medium of an action in tort.
 [18]   Negligence       "Good Samaritan" doctrine and              28 U.S.C.A. § 2680(a).
        statutes
        The test for determining whether a duty is owed
        under Michigan's good samaritan doctrine is not      [23]   United States       Discretionary Acts or
        whether the risk was increased over what it                 Functions
        would have been if the defendant had not been               The first step to determine whether the
        negligent; rather, a duty is imposed only if the            discretionary function exception under the
        risk is increased over what it would have been              Federal Tort Claims Act (FTCA) applies to bar
        had the defendant not engaged in the undertaking            a tort claim against the government is to ask
        at all. Restatement (Second) of Torts § 324A.               whether the action or omission was discretionary.
                                                                    28 U.S.C.A. § 2680(a).


 [19]   Water Law        Statutory and Regulatory
        Provisions                                           [24]   United States       Element of judgment or
        The Safe Drinking Water Act's (SDWA's)                      choice
        framework is one of cooperative federalism.                 The discretionary function exception under the
        Public Health Service Act § 1401 et seq., 42                Federal Tort Claims Act (FTCA) does not apply
        U.S.C.A. § 300f et seq.                                     to bar a tort claim against the government when a
                                                                    federal statute, regulation, or policy specifically
                                                                    prescribes a course of action for an employee to
 [20]   Negligence       "Good Samaritan" doctrine and              follow. 28 U.S.C.A. § 2680(a).
        statutes
        To establish a duty under Michigan's good
        samaritan doctrine based on reliance on the          [25]   United States       Considerations of public
        defendant's undertaking, a plaintiff must show              policy
        justifiable, detrimental reliance. Restatement              The discretionary function exception under the
        (Second) of Torts § 324A.                                   Federal Tort Claims Act (FTCA) protects only
                                                                    governmental actions and decisions based on
                                                                    considerations of public policy; the test is
                                                                    objective rather than subjective because the


              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         3
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3668 Filed 04/16/21 Page 5 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)


        question is not whether the policy considerations
        were actually considered, but whether they could    [29]   United States       Element of judgment or
        have been considered. 28 U.S.C.A. § 2680(a).               choice
                                                                   Conduct is “discretionary,” as required for
                                                                   the discretionary function exception under the
 [26]   United States      Presumptions and burden of              Federal Tort Claims Act (FTCA) to apply to
        proof                                                      bar a tort claim against the government, when it
                                                                   involves an element of judgment or choice, rather
        Upon finding that a challenged action was
                                                                   than following a federal statute, regulation, or
        discretionary, as the first prong in determining
                                                                   policy specifically prescribing a course of action
        whether the discretionary function exception
                                                                   and leaving the employee no rightful option but
        under the Federal Tort Claims Act (FTCA)
                                                                   to adhere to the directive. 28 U.S.C.A. § 2680(a).
        applies, there is a strong presumption that the
        second prong, which asks whether the judgment
        is of the kind that the exception was designed to
        shield, is satisfied. 28 U.S.C.A. § 2680(a).        [30]   Administrative Law and
                                                                   Procedure      Policy statements; other
                                                                   informal pronouncements

 [27]   United States      Discretionary Acts or                   Administrative Law and
        Functions                                                  Procedure     Effect on agency

        Before applying the two-prong test for                     Agencies are bound to follow their own
        determining whether the discretionary function             regulations, but internal operating manuals do
        exception under the Federal Tort Claims Act                not carry the force of law, bind the agency, or
        (FTCA) applies, the crucial first step is to               confer rights.
        determine exactly what conduct is at issue. 28
        U.S.C.A. § 2680(a).
                                                            [31]   United States       Medical care and public
                                                                   health
 [28]   United States      Medical care and public                 Any failure by Environmental Protection
        health                                                     Agency (EPA) to take action pursuant to Safe
        Environmental Protection Agency's (EPA's)                  Drinking Water Act (SDWA) section requiring it
        conduct with respect to any delay in issuing               to issue administrative order or bring civil action
        emergency order under Safe Drinking Water                  upon finding that a State was not complying
        Act (SDWA) in connection with contamination                with SDWA was not discretionary, and, thus,
        of city's water supply was discretionary, as               discretionary function exception under Federal
        required for such conduct to fall within scope of          Tort Claims Act (FTCA) did not bar residents'
        discretionary function exception under Federal             negligence claims alleging that EPA failed to
        Tort Claims Act (FTCA); EPA's decision under               timely take enforcement actions with respect to
        SDWA whether to issue emergency order if                   city's contaminated water supply; if EPA knew
        it learned that a state was not acting to                  that city was not in compliance, SDWA's use of
        protect public involved element of judgment or             word “shall” made clear that EPA had only two
        choice, and nothing in EPA's guidance document             options, either issue an administrative order or
        contradicted facially apparent discretion given            commence civil action, such that failing to take
        to EPA under SDWA. 28 U.S.C.A. § 2680(a);                  any enforcement action was not an option. 28
        Public Health Service Act § 1431, 42 U.S.C.A.              U.S.C.A. § 2680(a); Public Health Service Act §
        § 300i(a).                                                 1414, 42 U.S.C.A. § 300g-3.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        4
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3669 Filed 04/16/21 Page 6 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)


                                                                    Water Act (SDWA), and, thus, discretionary
 [32]   United States       Element of judgment or                  function exception under Federal Tort Claims
        choice                                                      Act (FTCA) did not bar residents' negligence
        United States       Considerations of public                claims alleging that EPA delayed its emergency
        policy                                                      order and failed to issue administrative order or
        If a regulation mandates particular conduct,                commence civil action, even if some of EPA's
        and the government employee obeys the                       decisions were discretionary, since SDWA's
        direction, the government will be protected from            framework was one of cooperative federalism,
        tort liability under the discretionary function             which empowered and required EPA to intervene
        exception of the Federal Tort Claims Act (FTCA)             if a state was in violation of federal drinking
        because the action will be deemed in furtherance            water standards. 28 U.S.C.A. § 2680(a); Public
        of the policies which led to the promulgation               Health Service Act §§ 1414, 1431, 42 U.S.C.A.
        of the regulation; conversely, if the employee              §§ 300g-3, 300i(a).
        violates the mandatory regulation, there will be
        no shelter from liability because there is no room
        for choice and the action will be contrary to        [36]   United States       Considerations of public
        policy. 28 U.S.C.A. § 2680(a).                              policy
                                                                    Matters of scientific and professional judgment,
                                                                    particularly judgments concerning safety, are
 [33]   Statutes      Mandatory or directory statutes               rarely considered to be susceptible to social,
        The term “shall” in a statute generally denotes             economic, or political policy, and, thus, not
        a mandatory duty, but use of “shall” is not                 within the scope of the discretionary function
        conclusive, because sometimes “shall” is the                exception of the Federal Tort Claims Act
        equivalent of “may”; the question of whether                (FTCA). 28 U.S.C.A. § 2680(a).
        “shall” commands or merely authorizes action is
        determined by the objectives of the statute.
                                                             [37]   United States       Particular Functions or
                                                                    Settings
 [34]   United States       Discretionary Acts or                   United States       Premises liability
        Functions                                                   The following types of decisions are generally
        United States       In general; place of injury             shielded from tort liability by the discretionary
        The greatest limitation upon the government's               function exception under the Federal Tort Claims
        liability under the Federal Tort Claims Act                 Act (FTCA): (1) the proper response to hazards;
        (FTCA) is not the discretionary function                    (2) whether and how to make federal lands safe
        exception; rather, the principle limitation is              for visitors; and (3) whether to warn of potential
        that, for the government to be liable, state law            danger. 28 U.S.C.A. § 2680(a).
        must provide for private liability under similar
        circumstances. 28 U.S.C.A. §§ 1346(b), 2674,
        2680(a).                                             [38]   United States       Discretionary Acts or
                                                                    Functions
                                                                    Under the Federal Tort Claims Act (FTCA), the
 [35]   United States       Medical care and public                 discretionary function exception analysis is ad
        health                                                      hoc because it depends on the facts of each case.
        Environmental Protection Agency's (EPA's) lack              28 U.S.C.A. § 2680(a).
        of regulatory action and delay in regulatory
        action with respect to city's contaminated
        water supply were not grounded in policy
        of regulatory regime, including Safe Drinking


              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        5
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3670 Filed 04/16/21 Page 7 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)


                                                               Reed, Ashley Price, Carrie Green, Jacqueline Weaver, Leah
 [39]   United States      Misrepresentation and               Burmeister, Leandre Beard, Melissa Kelly, Merrill Johnson,
        deceit; fraud                                          Samantha Denison, Floyd Bell, Shantara Spicer-Johnson,
        Misrepresentation exception under Federal Tort         Sheimyee Brown, Tatyonna Handley, Tearia Anthony, Minor
        Claims Act (FTCA) did not bar residents'               Child.
        negligence claims alleging that EPA failed to
        timely act in connection with city's contaminated      Corey M. Stern, David Alexander Latanision, Renner Kincaid
        water supply, since any misrepresentations by          Walker, Levy Konigsberg, LLP, New York, NY, for All
        EPA were not essential to residents' negligence        plaintiffs from case 19-13359.
        claims concerning inspection and oversight. 28
                                                               Frederick A. Berg, Butzel Long, Detroit, MI, Sheldon H.
        U.S.C.A. § 2680(h).
                                                               Klein, Butzel Long, Bloomfield Hills, MI, William Young
                                                               Kim, City of Flint, Flint, MI, for City of Flint.

 [40]   United States      Misrepresentation and               Todd Russell Perkins, Nikkiya Branch, Perkins Law Group,
        deceit; fraud                                          PLLC, T. Santino Mateo, Law Offices of T. Santino Mateo,
        The misrepresentation exception under the              Detroit, MI, for Darnell Earley.
        Federal Tort Claims Act (FTCA) bars claims
                                                               Alexander S. Rusek, White Law PLLC, Okemos, MI, for
        arising out of negligent as well as willful
                                                               Howard Croft.
        misrepresentation. 28 U.S.C.A. § 2680(h).
                                                               Margaret A. Bettenhausen, Nathan A. Gambill, Zachary C.
                                                               Larsen, Michigan Department of Attorney General, Richard
 [41]   United States      Misrepresentation and               S. Kuhl, Assistant Attorney General, Lansing, MI, for State of
        deceit; fraud                                          Michigan, Richard Snyder, State of MDEQ Michigan, State
        Misrepresentation exception under the Federal          of DHHS Michigan, Eden Victoria Wells, M.D., Nick Lyon,
        Tort Claims Act (FTCA) is confined most often          Andy Dillon.
        to misrepresentations that are of a financial or
                                                               Barry A. Wolf, Barry A. Wolf, Attorney at Law, PLLC, Flint,
        commercial character. 28 U.S.C.A. § 2680(h).
                                                               MI, for Gerald Ambrose.

                                                               Krista A. Jackson, Smith Haughey Rice & Roegge, Grand
                                                               Rapids, MI, Michael H. Perry, Thaddeus E. Morgan, Fraser,
                                                               Trebilcock, Lansing, MI, for Liane Shekter Smith.
Attorneys and Law Firms
                                                               Krista A. Jackson, Philip A. Grashoff, Jr., Smith Haughey
 *605 Hunter Shkolnik, Napoli Shkolnik Law PLLC, Renner
                                                               Rice & Roegge, Grand Rapids, MI, for Stephen Busch.
Kincaid Walker, Corey M. Stern, Levy Konigsberg, LLP,
New York, NY, Jonathan S. Massey, Massey and Gail              Allison M. Collins, Charles E. Barbieri, Foster, Swift, Collins
LLP, Washington, DC, Laurence H. Tribe, Cambridge, MA,         & Smith, P.C., Lansing, MI, Krista A. Jackson, Smith
Shawntane Williams, Williams & Associates Law Firm             Haughey Rice & Roegge, Grand Rapids, MI, for Patrick
PLLC, Lathrup Village, MI, for Lee-Anne Walters, Amanda        Cook, Michael Prysby.
Engelmann, Angel Schmidt, Barbara Mitchell, Chalonda
Jones, Crystal Handley, Debra Soto, Derek Davis, Robert        Christopher B. Clare, Clark Hill PLC, Washington, DC, Jay
Brown, Jackie Putney, Janay Coleman-Sanders, Joyceland         M. Berger, Stephen A. Campbell, Clark Hill PLC, Detroit,
Fisher, Kyna Edwards, Lawana Hillard, Alicia Kuykendall,       MI, Jordan S. Bolton, Clark Hill PLC, Birmingham, MI,
Lonise Coulter, Lovie Wright, Monica Loomis, Monique           Michael J. Pattwell, Clark Hill, PLC, Lansing, MI, for
Stevenson, Nile Hawthorne, Okneea Hellems, Rosalinda           Bradley Wurfel.
Guerrero, Sarah Cheeseman, Shatoya Starks, Shawntele
                                                               Michael S. Cafferty, Michael S. Cafferty & Assoc., Detroit,
Brown, Shayla Robinson, Starla Barnefske, Suzan Early,
                                                               MI, for Nancy Peeler.
Talisha Lovett, Talita Hill, Tammy Loren, Teri Matthess, Tom
Abney, Tracey Gordon, Trisha Hill, Willie Daniels, Angielic    Kurt E. Krause, Mary Chartier, Okemos, MI, for Robert Scott.


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         6
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3671 Filed 04/16/21 Page 8 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)




James A. Fajen, Ann Arbor, MI, James W. Burdick, Burdick         Before the Court is Defendant United States of America's
Law, P.C., Bloomfield Hills, MI, for Adam Rosenthal.             motion to dismiss this case for lack of subject matter
                                                                 jurisdiction. The Court has previously adjudicated several
Gregory M. Meihn, Matthew Wise, Foley & Mansfield,
                                                                 other motions to dismiss in the Flint Water Cases. First,
PLLP, Ferndale, MI, Joseph F. Galvin, Genesee County Drain
                                                                 there was Guertin v. Michigan, No. 16-cv-12412, involving
Commissioners Office, Flint, MI, for Jeff Wright.
                                                                 two individual plaintiffs and many of the public and private
Michael J. Gildner, Simen, Figura, Flint, MI, for Edward         Flint Water Case defendants. Next, there was Carthan v.
Kurtz.                                                           Snyder, No. 16-cv-10444, a consolidated class action that also
                                                                 involved similar defendants and claims as in Guertin. Most
William Young Kim, City of Flint, Flint, MI, for Dayne           recently were Walters v. City of Flint, No. 17-cv-10164, Sirls
Walling.                                                         v. Michigan, No. 17-cv-10342, Brown v. Snyder, 18-cv-10726,
                                                                 and Marble v. Snyder, No. 17-cv-12942, which involved
Edwar A. Zeineh, Law Office of Edwar A. Zeineh, PLLC,
                                                                 individual plaintiffs operating under one master complaint.
Lansing, MI, for Daugherty Johnson.

Margaret A. Bettenhausen, Michigan Department of Attorney        In this case, Flint residents are bringing a lawsuit against
General, Lansing, MI, for Receivership Transition Advisory       the United States Environmental Protection Agency (“EPA”)
Board.                                                           under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§
                                                                 1346, 2671–80, alleging that the EPA was negligent in its
Craig S. Thompson, Sullivan Ward Patton Gleeson & Felty,         response to the Flint Water Crisis, which resulted in injuries
Southfield, MI, for Rowe Professional Services Company.          to Plaintiffs. There are other Flint Water FTCA cases assigned
                                                                 to the Honorable Linda V. Parker and consolidated in Burgess
Alaina N. Devine, Campbell Conroy & O'Neil, P.C., Boston,        v. United States, No. 17-cv-11218. Meeks v. United States,
MA, for Veolia Water North America Operating Services,           No. 19-cv-13359, however, was assigned to this Court, and
LLC.                                                             because of the common issues of fact and the overlap between
                                                                 Plaintiffs in Meeks and in this Court's other Flint Water
Eric Rey, Jason T. Cohen, Michael L. Williams, United States
                                                                 Cases, the Court consolidated it with Walters v. Flint, No. 17-
Department of Justice, Washington, DC, for United States of
                                                                 cv-10164. (ECF No. 294.) For the reasons set forth below, the
America.
                                                                 Court denies Defendants’ motion to dismiss the complaint.
Michael Glasgow, pro se.

                                                                 Table of Contents

OPINION AND ORDER DENYING DEFENDANT'S                            I. Facts...608
MOTION TO DISMISS FOR LACK OF SUBJECT
MATTER JURISDICTION [300]                                        II. Federal Tort Claims Act...614

JUDITH E. LEVY, United States District Judge                     III. Standard of Review...615

 *607 This is one of the many cases that are collectively        IV. Analysis...617
referred to as the Flint Water Cases. The Flint Water            A. Private Liability Requirement...617
Case defendants are a combination of private and public
                                                                   i. An Undertaking to Render Services to Another...618
individuals and entities who allegedly set in motion a chain
of events that led to bacteria and lead leaching into the City     ii. Whether the Government was Negligent...619
of Flint's drinking water. Flint Water Case plaintiffs claim
that these defendants subsequently concealed, ignored, or          iii. Section 324A(a) Increased Risk of Harm...620
downplayed the risks that arose from their conduct, causing
the plaintiffs serious harm. The plaintiffs contend that the       iv. Section 324A(b) Undertaking to Perform a Duty Owed
impact of what has since been called the Flint Water Crisis is     to a Third Person...621
still with them and continues to cause them problems.
                                                                   v. Section 324A(c) Reliance...622



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           7
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3672 Filed 04/16/21 Page 9 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)


                                                                   water systems. 42 U.S.C. § 300g-2(a)(1). Michigan
  vi. Conclusion...624                                             has obtained primacy and the Michigan Department
                                                                   of Environmental Quality (“MDEQ”) thus has primary
B. Discretionary Function Exception...624                          enforcement authority with respect to the State's water
                                                                   systems. See Mays v. City of Flint, 871 F.3d 437, 446
  i. Prong One: Was the Action Discretionary?...626
                                                                   (6th Cir. 2017). As the Sixth Circuit has described it,
  ii. Prong Two: Whether the Challenged Actions were               “the MDEQ-EPA relationship is a model of cooperative
  Grounded in the Policy of the Regulatory Regime...632            federalism ....” Id. at 447.

   *608 iii. Conclusion...638                                      Nevertheless, the SDWA reserves the EPA's oversight
                                                                   and primacy States must periodically submit compliance
C. Misrepresentation Exception...638                               reports to the EPA for that purpose. 42 U.S.C. §§ 300g-3,
                                                                   300i; see also 40 C.F.R. §§ 141.82(i), 141.83(b)(7), 141.90,
                                                                   142.15, 142.19, 142.30 [...]
V. Conclusion...639
                                                                   The EPA has ten regional offices, each of which is
I. Facts                                                           responsible for executing EPA programs within several
The following factual background is excerpted from Judge           States and territories. “Region 5” serves six States,
Parker's opinion in Burgess v. United States, 375 F. Supp.         including Michigan, and a number of tribes. Congress has
3d 796, 803–09 (E.D. Mich. 2019). All of the evidence in           granted the EPA Administrator the authority to “delegate
Burgess is adopted here and therefore constitutes the record       any of his functions under [the statute] (other than
of this case. Neither party disputes the facts as set forth in     prescribing regulations) to any officer or employee of the
Burgess. See United States’ Motion to Dismiss, (ECF No.            Agency.” 42 U.S.C. § 300j-9. The EPA Administrator
300, PageID. 8537) (Judge Parker's “factual findings about         has delegated his authority under Sections 1414 and 1431
the Flint Water Crisis, differing regulatory roles played by the   of the SDWA, 42 U.S.C. §§ 300g-3 and 300i, to the
City of Flint, Michigan Department of Environmental Quality        Regional Administrators and the Assistant Administrator
(MDEQ), and EPA, are consistent with the jurisdictional            for Enforcement and Compliance Assurance. (Def's Mot.
record submitted by the parties and are not disputed by the        Exs. 66-68, ECF Nos. 41-7, 41-8, 41-9.) [...]
United States.”); Plaintiffs’ Response Brief (ECF No. 305,
PageID. 9894) (agreeing that the evidence in this case is          Flint owns and operates a public water system that provides
“virtually identical” to Burgess). The factual background          drinking water to its nearly 100,000 citizens. Before April
below is copied from Burgess, and the internal citations are       2014, Flint purchased finished drinking water from the
accordingly from Case No. 17-cv-11218.                             DWSD [Detroit *609 Water and Sewage Department].
                                                                   DWSD drew its water from Lake Huron and treated the
  The SDWA [Safe Drinking Water Act (“SDWA”)] was                  water to control potential contaminants, including copper
  enacted in 1974 “to assure that water supply systems             and lead levels.
  serving the public meet minimum national standards for
  protection of public health.” H.R. Rep. No. 93-1185 (1974),      In approximately late April 2014, Flint switched its water
  reprinted in 1974 U.S.C.C.A.N. 6454, 6454. The statute           source from DWSD to the Flint River. The use of the Flint
  authorizes the EPA “to establish Federal standards for           River as a water source was intended to be temporary,
  protection from all harmful contaminants[ ] ... applicable       as Flint planned to connect to the Karegnondi Authority
  to all public water systems[.]” Id. at 6454-55. It also          pipeline in 2016, which also draws its water from Lake
  “establish[es] a joint Federal-State system for assuring         Huron. (See Def.’s Mot. Ex. 43 at 1, ECF No. 40-3 at
  compliance with th[o]se standards and for protecting             Pg ID 1349.) MDEQ and Flint did not, and were not
  underground sources of drinking water. Id. at 6455.              required to, notify the EPA of the changing water sources
                                                                   for Flint. (Def.’s Mot. Ex. C at 37, ECF No. 37-3 at Pg
  States adopting, among other things, drinking water              ID 862.) The EPA does not approve such a switch in a
  regulations that are no less stringent than the national         primacy State. (Id. at 35, Pg ID 862; Ex. 15 at 2.) MDEQ
  primary drinking water regulations are eligible to obtain        approved Flint's water source change, but did not require
  primary enforcement authority [primacy] over their public        Flint to begin corrosion control prior to the switch. (Ex.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         8
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3673 Filed 04/16/21 Page 10 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)


  2 at 1, ECF No. 38-1; Ex. 3 at 2, ECF No. 38-2 at Pg            water that meets health standards.” (See, e.g., id. Ex. 15 at
  ID 1142.) MDEQ interpreted the Lead and Copper Rule             1, *610 ECF No. 58-14 at Pg ID 1184.) The EPA informed
  (“LCR”) as allowing Flint to complete two consecutive six-      Flint's residents that “[t]he most recent laboratory analyses
  month rounds of sampling prior to determining what, if any      obtained from MDEQ of the City of Flint's drinking water
  corrosion control treatment was needed for the Flint River      indicate that almost all regulated contaminants meet State
  water. (Id. Ex. 20, ECF No. 39-3 at Pg ID 1206-07; Ex. 22       and Federal health standards, as required under the Federal
  at 1-3, ECF No. 39-5 at Pg ID 1209-1211.) Its wrongful          and Michigan Safe Drinking Water Acts.” (Id.) TTHMs
  and damaging interpretation was later admitted by MDEQ          pose a health risk for some sub-populations, such as the
  Director Dan Wyant.                                             immune-compromised and pregnant women. (See id. Ex.
                                                                  14 at Pg ID 1183.) Despite being aware of those risks (see
  The Flint River provided inconsistent water quality             id.), the EPA did not convey those risks in at least some of
  because of elevated levels of organic matter. (Id. Ex. 35       its communications with Flint residents. (See id. Exs. 15,
  at 1, ECF No. 39-18 at Pg ID 1313.) By August 2014,             18.)
  elevated levels of fecal coliform and E. coli bacteria were
  detected in the water and the MDEQ issued a “boil water         In early 2015, Flint citizen LeeAnne Walters contacted
  advisory” instructing Flint residents to not drink the water.   the EPA after receiving the test results of drinking water
  (Def.’s Mot. Ex. E at 66, ECF No. 37-5 at Pg ID 975; Pls.’      samples the City of Flint had collected from her home.
  Resp. Ex. 70 at 7, ECF No. 53-27 at Pg ID 2114.) A second       (Def.’s Mot. Ex. 3 at 2-3, ECF No. 38-2 at Pg ID 1142-43.)
  E. coli exceedance occurred on September 5, 2014. (Id.)         Those results showed highly elevated lead and iron levels.1
  The City's use of chlorine to address bacteria exceedances      (Id.) Ms. Crooks from Region 5 sent an email to MDEQ
  led to another problem—high levels of total trihalomethane      the day after receiving the test results, documenting her
  (“TTHM”), which poses health risks to consumers. (Pls.’         concerns and requesting assistance in dealing with the high
  Resp. Ex. 3, ECF No. 53-4 at Pg ID 1931; Ex. 70 at 7, ECF       lead levels in the Walters’ home. (Id. Ex. E at 69, ECF No.
  No. 53-27 at Pg ID 2114.)                                       37-5 at Pg ID 975.) MDEQ indicated in response that the
                                                                  lead was coming from the home's plumbing, although Ms.
  Flint's residents immediately noticed the change in the
                                                                  Walters had indicated that all of the plumbing was plastic.
  quality of the water when the City switched its water source
                                                                  (Id. Ex. 3 at 3, ECF No. 38-2 at Pg ID 1143.)
  to the Flint River. Jennifer Crooks, Region 5's Michigan
  Program Manager for the Drinking Water Program,                 Ms. Crooks and Miguel Del Toral, Region 5's Regulations
  who was responsible for reviewing and responding to             Manager for the Groundwater and Drinking Water Branch,
  complaints from Michigan citizens on the agency's behalf,       were in subsequent communication with MDEQ and the
  testified in this matter that she had never received as         City concerning Ms. Walters’ situation and whether there
  many citizen complaints since she began working for the         was a more widespread lead issue. (See Pls.’ Resp. Ex.
  EPA in 1987 than she did after the Flint water switch.          1, ECF No. 53-2.) In a February 26, 2015 email to
  (Def.’s Mot. Ex. E at 29, 30-32, ECF No. 37-5 at Pg ID          MDEQ officials, Ms. Crooks stated that (1) Flint must
  965-66.) When Region 5 received citizen complaints from         have Optimized Corrosion Control Treatment (“OCCT”),
  Michigan residents, employees would discuss the issues          (2) the test results for the Walters’ home must “be included
  with technical contacts, check for violations in the various    in with compliance calculation of the 90th percentile”,
  databases, and contact the State person responsible for the     and (3) the City cannot flush the system in advance of
  water system and discuss the complaint. (Id. Ex. E at 24,       taking compliance samples. (Id. at 3-4, Pg ID 1921-22.)
  49, ECF No. 37-5 at Pg ID 964, 970; Ex. F at 33-34, ECF         Mr. Del Toral, who had been copied on Ms. Crooks’ email,
  No. 37-6 at Pg ID 1018-19.) After Region 5's employees          sent a follow-up email to MDEQ on February 27, 2015,
  conducted background research and communicated with             explaining his concerns about the lead situation and Flint's
  the State, they responded to citizens through emails, phone     testing protocols. (Id. at 2-3, Pg ID 1920-21.) Mr. Del Toral
  calls, and written letters. (Id. Ex. E at 36-37; see also id.   conveyed that pre-flushing the tap before collecting testing
  Exs. 15, 16, 18.)                                               samples “biases the results low by eliminating the highest
                                                                  lead values” and “provides false assurance to residents
  In its communications with Flint residents, the EPA
                                                                  about the true lead levels in the water.” (Id.) Mr. Del Toral
  indicated that MDEQ was working closely with the City
                                                                  suggested that MDEQ contact Region 5's “resident expert”,
  “to ensure that the citizens of Flint are provided drinking
                                                                  Mike Schock, for help with compliance. (Id.) Ms. Crooks


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          9
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3674 Filed 04/16/21 Page 11 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)


  forwarded Mr. Schock's contact information to MDEQ the        compliance sampling may be distorting test results. (Id.)
  same day. (Id.)                                               Mr. Del Toral expressed that “[g]iven the very high lead
                                                                levels found at one home and the pre-flushing happening at
  On February 27, 2015, Stephen Busch from the MDEQ             Flint ... the whole town may have much higher lead levels
  responded to Ms. Crooks’ and Mr. Del Toral's emails,          than the compliance results indicated ....” (Id.)
  thanking them for their information and indicating: “[W]e
  will take it under consideration.” (Id. at 1, Pg ID 1919.)    In May and June 2015, EPA Region 5 staff continued to
  Mr. Busch represented in the same email, among other          express concern to MDEQ and the City about increasing
  things, that Flint “[h]as an Optimized Corrosion Control      concentrations of lead in Flint's drinking water and the
  Program”, “[c]onducts quarterly Water Quality Parameter       City's lack of corrosion control treatment and offered the
  monitoring at 25 sites and has not had any unusual            EPA's expertise to move forward and rectify the water
  results[,]” and “[h]as never had a 90th percentile lead AL    quality problems. (Def.’s Mot. Ex. 32 at 3, ECF No. 39-15
  exceedance[.]” (Id.)                                          at Pg ID 1294; Ex. 3 at 4, ECF No. 38-2 at Pg ID 1144;
                                                                Pls.’ Resp. Ex. 6 at 1, ECF No. 53-7 at Pg ID 1945.) During
  Region 5 visited the Walters’ home on April 27 and May        this period, Mr. Del Toral prepared the EPA's interim report
  6, 2015, to inspect the plumbing and conduct additional       on high lead levels in Flint's water system, which was
  testing. *611 (Def.’s Mot. Ex. 3 at 3, ECF No. 38-2 at Pg     circulated to his colleagues. In the report, Mr. Del Toral
  ID 1143.) Finding that the interior plumbing was primarily    indicated that Flint was not including tests from homes
  plastic, the EPA concluded that it was not the source of      showing high lead levels in its compliance sampling pool.
  the high lead levels found in the water at the residence.     (Pls.’ Resp. Ex. 3 at 5, ECF No. 53-4 at Pg ID 1935.) He
  (Id.) Shockingly, as Mr. Del Toral noted in an email to       also expressed concern that this omission, as well as Flint's
  colleagues within Region 5, local officials were telling      sampling procedures, conceal a more wide-spread problem
  Flint residents that the source of the high lead was the      with high lead levels throughout the City's water supply.
  home's internal plumbing. (Pls.’ Resp. Ex. 2 at 5, ECF No.    (Id. at 2, Pg ID 1932.) As Mr. Del Toral further explained
  53-3 at Pg ID 1929.)                                          in an email to his colleagues:

  During EPA's May 6 trip to the Walters’ home, the service       The widespread high lead is my judgment based on a
  line to the residence was replaced and the EPA sent three       couple of decades of working with lead issues and I stand
  portions of the extracted line for testing, which confirmed     by it despite the limited data set from Flint. A simple
  that a portion of the line was made of galvanized iron          application of scientific principles to the circumstances
  pipe. (Id.) The EPA's inspection of the remaining portion       in Flint along with the limited data are enough to know
  confirmed that the service line from the water main to the      that there is a problem there. They have no corrosion
  external shut-off valve was lead. (Id.) Region 5 collected      control treatment in place for over a year now and they
  water samples from other Flint residents’ homes, which          have lead service lines. It's just basic chemistry on lead
  also showed noncompliant lead levels. (Id. at 4, Pg ID          solubility. You will have high lead *612 leaching into
  1144.)                                                          the water where you are doing nothing to mitigate that.
                                                                  We don't need to drop a bowling ball off every building
  Meanwhile, on April 23, 2015, Mr. Del Toral sent an
                                                                  in every town to know that it will fall to the ground in all
  email to MDEQ asking: “What's Flint doing now (post
                                                                  of these places. The fact that their sampling is designed
  Detroit) for corrosion control treatment?” (Pls.’ Resp. Ex.
                                                                  not to capture lead (everything is fine) does not negate
  2 at 4, ECF No. 53-3 at Pg ID 1928.) MDEQ responded
                                                                  our scientific understanding of what is going on. The
  the following day, indicating that Flint is not practicing
                                                                  only reason we don't have more data is because the City
  CCT and that the results of testing for two six-month
                                                                  of Flint is flushing away the evidence before measuring
  periods indicated that no treatment was needed. (Id. at 3,
                                                                  it. ...
  Pg ID 1927.) Mr. Del Toral emailed MDEQ on April 25,
  2015, expressing his concern regarding the lack of CCT        (Id., Ex. 5 at 3, ECF No. 53-6 at Pg ID 1942.)
  following the water source switch considering the known
  corrosivity of the Flint River and the City's extensive       Tinka Hyde, the Director of the Water Division for
  lead service lines. (Id. at 1, Pg ID 1925.) Mr. Del Toral     Region 5, convened a formal conference call with MDEQ
  further reemphasized that the City's preflushing ahead of     management on July 21, 2015, to discuss the status of



              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        10
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3675 Filed 04/16/21 Page 12 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)


  Flint's lead sampling results (including MDEQ's position         ID 866; Ex. 32 at 3, ECF No. 39-15 at Pg ID 1294; Pls.’
  on pre-flushing) and MDEQ's interpretation of the LCR,           Resp. Ex. 70 at 15, ECF No. 53-27 at Pg ID 2122.) During
  which conflicted with Region 5's interpretation. (Def.’s         an August 31, 2015 conference call between MDEQ and
  Mot. Ex. 20, ECF No. 39-3 at Pg ID 1206-07.) The EPA             Region 5, the results of the second six-month (January-
  interpreted the rule as requiring a public water system to       July 2015) monitoring test results for Flint were discussed,
  use optimal corrosion control treatment upon switching           which reflected that corrosion control was needed. (Pls.’
  water sources. (See id. Ex C at 41-42, ECF No. 37-3 at           Resp. Ex. 70 at 15, ECF No. 53-27 at Pg ID 2122.) During
  Pg ID 863-64; Ex. 11 at 1-2, ECF No. 38-10 at Pg ID              this call, Region 5 discussed the need for outreach to Flint's
  1169-70.) MDEQ decided to treat Flint's change in water          citizens to reduce their exposure to high lead levels in
  sources as a “new source” which would require OCCT only          the drinking water and reiterated the offer of technical
  after monitoring reflects the need for treatment. (See id. Ex.   assistance in implementing corrosion control treatment.
  20 at 1, ECF No. 39-3 at Pg ID 1206.)                            (Def.’s Mot. Ex. 32 at 3, ECF No. 39-15 at Pg ID 1294.)
                                                                   But Region 5 viewed MDEQ as having the responsibility
  In preparation for the July 21, 2015 conference call             to alert the public as the primacy agency. (Id. Ex. C at 109,
  between EPA and MDEQ, EPA drafted a “Briefing Paper”             ECF No. 37-3 at Pg ID 880).
  which reflects what EPA already knew about Flint's water
  crisis and state and local officials’ response (or lack          Instead, as EPA's agents were well aware, City officials
  thereof) to that crisis. (See Pls.’ Resp. Exs. 11, 22, ECF       continued to assure Flint residents that there was no
  Nos. 53-8, 53-16.) This included the fact that Michigan          corrosivity issue and that MDEQ and the EPA found the
  was not requiring corrosion control in Flint. (Id.) It further   City in compliance with safe water standards. (Pls.’ Resp.
  reflects EPA's knowledge that Flint was not including in         Ex. 47 at 3, ECF No. 53-22 at Pg ID 2059.) At the same
  its testing the citizen requested samples where high-lead        time, the EPA learned that pediatricians at Hurley Medical
  levels were detected—despite EPA's direction that they           Center in Flint had conducted a study which showed a rise
  needed to be included—and EPA's knowledge that Flint             in the blood lead levels of Flint's children after the switch
  was “preflushing” lines before sampling—again, despite           to the Flint River as the City's water source. (Id. at 2-3,
  EPA's explanation of why this distorts testing. (Id.) These      Pg ID 2058-59.) For example, in the two zip codes where
  documents also reflects EPA[’]s expectation that proper          the highest level of lead was found in the water, the EBL
  sampling would show high lead levels in the water supplied       (elevated blood lead) levels for infants less than fifteen
  to Flint residents and a need for corrosion control. (Id.)       months old rose from 1.5% to 4.4%. (Id.) The rest of Flint
                                                                   had an increase from .6 to 1.1% for the same age group.
  During the July 21, 2015 conference call, MDEQ                   (Id.) There was no change, in comparison, for non-Flint
  requested an opinion from EPA headquarters to resolve the        infants less than fifteen months old. (Id.) For children less
  discrepancy in the LCR interpretation.2 (Id.; see also Ex.       than five-years old, EBL levels rose from 2.1% to 4.0%
  C at 42, ECF No. 37-3 at Pg ID 864.) MDEQ nevertheless           throughout Flint and from 2.5% to 6.3% in the two most-
  communicated a willingness “to initiate discussion with          affected zip codes. (Id.)
  Flint sooner rather than later on corrosion control.” (Id.,
  Ex. 20 at 1, ECF No. 39-3 at Pg ID 1206.) But MDEQ was           On September 3, 2015, Flint's Mayor announced that the
  unwilling to budge on its pre-flushing requirement until         City would implement corrosion control treatment and
  new regulations were issued, maintaining that the State's        invited EPA corrosion control experts to join the Flint
  lead compliance sampling procedures comply with federal          Technical Advisory Committee (“TAC”). (Def.’s Mot. Ex.
  SDWA requirements and that pre-flushing instructions are         32 at 4, ECF No. 39-15 at Pg ID 1295.) On October 7, 2015,
  not requirements but suggestions. *613 (Id. at 2, Pg             the TAC recommended that MDEQ direct Flint to resume
  ID 1207.) Region 5 again offered the EPA's technical             purchasing treated water from the DWSD, now called the
  assistance. (Id. Ex. 20 at 1-2, ECF No. 39-3 at Pg ID            Great Lakes Water Authority. (Id. Ex. G at 73, 75-76; ECF
  1206-07.)                                                        No. 37-3 at Pg ID 1078; Ex. 32 at 4, ECF No. 39-15 at Pg ID
                                                                   1295.) On October 16, 2015, the EPA established the Flint
  On August 17, 2015, MDEQ instructed Flint to implement           Safe Drinking Water Task Force (“EPA Flint Task Force”)
  corrosion control as soon as possible, but no later than         to provide technical expertise to MDEQ and the City. (Ex.
  January 1, 2016, and to fully optimize its treatment within      32 at 4, ECF No. 39-15 at 1295.) On the same date, Flint
  six months. (Def.’s Mot. Ex. C at 52, ECF No. 37-3 at Pg         switched back to purchasing finished water from Detroit.


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          11
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3676 Filed 04/16/21 Page 13 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)


                                                                   issue a SDWA Section 1431 emergency order to protect
  Despite the switch, corrosion control treatment remained         Flint residents from lead-contaminated water as early as
  necessary because the corrosive Flint River water had            June 2015.” (Pls.’ Resp. Ex. 53 at 1, ECF No. 53-25 at Pg
  eroded away the protective coatings in the system. (See id.      ID 2019.) The OIG indicated that “EPA's 1991 guidance
  Ex. G at 76, ECF No. 37-7 at Pg ID 1078, Ex. 32 at 5, ECF        on SDWA Section 1431 orders states that if state actions
  No. 39-15 at Pg ID 1296.) On November 25, 2015, and              are deemed insufficient, the EPA can and should proceed
  on subsequent dates, the EPA Flint Task Force requested          with a SDWA Section 1431 order, and the EPA may use
  information which was not being shared to assess the City's      its emergency authority if state action is not protecting the
  progress with corrosion control. (Id. Ex. 32 at 4-5, ECF No.     public in a timely manner.” (Id.)
  39-15 at Pg ID 1295.) Without *614 the information, the        Burgess, 375 F. Supp. 3d at 803–09.
  EPA could not evaluate whether the contamination in the
  City's water system had been eradicated. (Id.) While the
  City began additional corrosion control treatment in early     II. Federal Tort Claims Act
  December 2015, the EPA was not assured that high levels        The Federal Tort Claims Act permits plaintiffs to obtain
  of lead and other contaminants had been removed from the       compensation from the United States for the negligence of
  water system. (Id.)                                            its employees. The FTCA “is the exclusive remedy for suits
                                                                 against the United States or its agencies sounding in tort.”
  On December 14, 2015, the City declared an emergency.          Himes v. United States, 645 F.3d 771, 776 (6th Cir. 2011)
  On January 14, 2016, Michigan's Governor requested             (citing 28 U.S.C. § 2679(a)). The Act waives sovereign
  emergency disaster assistance. Two days later, President       immunity, which otherwise prohibits private citizens from
  Obama declared a federal emergency in the City. On             suing a sovereign state without its consent. Under the FTCA,
  January 21, 2016, the EPA issued an emergency order            federal district courts have jurisdiction over claims against
  pursuant to Section 1431 of the SDWA. (Id. Ex. 32,             the United States for personal injury or death caused by the
  ECF No. 39-15 at Pg ID 1292-1309.) The EPA identified          “negligent or wrongful act or omission” of any government
  several reasons for issuing the order at that time,            employees acting within the scope of their employment,
  including continued “delays in responding to critical          “under circumstances where the United States, if a private
  EPA recommendations and in implementing the actions            person, would be liable to the claimant in accordance with
  necessary to reduce and minimize the presence of lead          the law of the place where the act or omission occurred.” 28
  and other contaminants in the water supply” presently and      U.S.C. § 1346(b)(1).
  moving forward. (Id. at 8 at Pg ID 1299.) Further, the
  EPA noted MDEQ's and the City's failure and continued           *615 The United States filed a motion to dismiss Plaintiffs’
  failure to provide necessary information for the EPA,          case for lack of subject matter jurisdiction. (ECF No. 300.)
  the EPA Flint Task Force and Flint citizens “to fully          It contends that it has not waived sovereign immunity under
  understand and respond promptly and adequately to the          the FTCA because Michigan law would not impose liability
  current deficiencies.” (Id.) Additionally, the City viewed     on private individuals in similar circumstances. The United
  its switch back to Detroit water as temporary and planned      States also argues that two exceptions to the FTCA apply: the
  to eventually move to untreated water from KWA. The            discretionary function exception and the misrepresentation
  EPA viewed the transition as posing “complex technical         exception. The Court will first consider the viability of
  and managerial challenges ... that have serious implications   Plaintiffs’ claims under Michigan law, and then address each
  for drinking water safety and public health.” (Pls.’ Resp.     of the two exceptions. For the reasons set forth below, the
  Ex. 63 at 2, ECF No. 41-4 at Pg ID 1723.) The EPA was          United States has waived sovereign immunity in this case
  concerned that the City lacked the professional expertise      because Plaintiffs have stated a claim under Michigan law and
  and resources to manage the transition and carry out the       neither of the two FTCA exceptions apply.
  recommended actions to safely manage the City's water
  system. (Id.; Def.’s Mot Ex. 32 at 8, ECF No. 39-15 at Pg
  ID 1299.)                                                      III. Standard of Review
                                                                  [1] “Rule 12(b)(1) motions to dismiss for lack of subject-
  On October 20, 2016, the EPA Office of Inspector General       matter jurisdiction generally come in two varieties: a facial
  (OIG) issued a “Management Alert” in which it found that       attack or a factual attack.” Gentek Bldg. Prod., Inc. v. Sherwin-
  “Region 5 had the authority and sufficient information to      Williams Co., 491 F.3d 320, 330 (6th Cir. 2007). Both


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          12
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3677 Filed 04/16/21 Page 14 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)


apply here. The United States brings a facial attack on the       the case on the merits. *616 Moore v. Lafayette Life Ins.
sufficiency of Plaintiffs’ complaint by arguing that under        Co., 458 F.3d 416, 442 (6th Cir. 2006) (quoting Eubanks v.
the facts set forth above, there would be no liability under      McCotter, 802 F.2d 790, 793 (5th Cir. 1986)); see also Wright
state law—a necessary prerequisite to bring a claim under         v. United States, 82 F.3d 419 (6th Cir. 1996) (unpublished)
the Federal Tort Claims Act. The United States also brings a      (upholding a district court's decision to convert an FTCA
factual attack on the pleadings by arguing that two exceptions    discretionary function challenge into a motion for summary
to the FTCA apply.                                                judgment because “the jurisdictional question of whether
                                                                  the rangers violated the applicable regulations concerning
 [2]    [3]    [4]    [5]    [6] A facial attack “questions [ ] the
                                                                  dangerous trees is interwoven with the question of whether
sufficiency of the pleading.” Rote v. Zel Custom Mfg. LLC,        the rangers acted negligently.”).
816 F.3d 383, 387 (6th Cir. 2016) (quoting O'Bryan v. Holy
See, 556 F.3d 361, 375 (6th Cir. 2009)). “When reviewing          Courts have recognized that in FTCA cases, questions of
a facial attack, a district court takes the allegations in the    jurisdiction are often closely intertwined with the merits.
complaint as true.” Glob. Tech., Inc. v. Yubei (XinXiang)         See Franklin Sav. Corp. v. United States, 180 F.3d 1124,
Power Steering Sys. Co., 807 F.3d 806, 810 (6th Cir.              1129 (10th Cir. 1999) (explaining that the district court must
2015) (quoting Gentek Bldg. Prod., 491 F.3d at 330). “If          convert a Rule 12(b)(1) motion to one under Rule 12(b)(6), or
those allegations establish federal claims, jurisdiction exists.” for summary judgment on the question of whether the FTCA's
O'Bryan, 556 F.3d at 376. But, “conclusory allegations or         discretionary function exception applies); Douglas v. United
legal conclusions masquerading as factual conclusions will        States, 814 F.3d 1268, 1275 (11th Cir. 2016) (finding that the
not suffice to prevent a motion to dismiss.” Rote, 816 F.3d       12(b)(1) motion to dismiss claiming the FTCA's discretionary
at 387 (quoting O'Bryan, 556 F.3d at 376). “This approach         function exception was based on facts intertwined with the
is identical to the approach used by the district court when      merits and so the defendant must proceed under Rule 12(b)(6)
reviewing a motion invoking Federal Rule of Civil Procedure       or Rule 56); S.R.P. ex rel. Abunabba v. United States, 676 F.3d
12(b)(6).” Glob. Tech., 807 F.3d at 810.                          329, 343–44 (3d Cir. 2012) (recognizing that Rule 12(b)(1)
                                                                  does not provide plaintiffs the procedural safeguards of Rule
 [7]     [8]     [9] A factual attack, by contrast, “raises a 12(b)(6) which calls for “a relaxed standard of proof for the
factual controversy requiring the district court to ‘weigh the    jurisdictional question where jurisdiction is intertwined with
conflicting evidence to arrive at the factual predicate that      the merits”).
subject-matter does or does not exist.’ ” Wayside Church
v. Van Buren County, 847 F.3d 812, 817 (6th Cir. 2017)            Although the Sixth Circuit has not spoken as to which
(citing Gentek Bldg. Prod., 491 F.3d at 330) (internal citations  standard of proof should apply, because the merits of this
omitted). In a factual attack on subject matter jurisdiction,     case intertwine with the jurisdictional issues, Plaintiffs must
there is no presumptive truthfulness that applies, and “the       be afforded more procedural safeguards than review under
court is free to weigh the evidence and satisfy itself as to      12(b)(1) affords. Because the parties have already engaged
the existence of its power to hear the case.” United States       in jurisdictional discovery, the Court will treat any disputed
v. Ritchie, 15 F.3d 592, 598 (6th Cir. 1994). “In considering     jurisdictional issues of fact under a standard similar to Rule
a Rule 12(b)(1) motion to dismiss for lack of jurisdiction,       56. See Gentek Bldg. Prod., 491 F.3d at 330 (explaining that
a district court may consider factual matters outside the         this provides a “greater level of protection to the plaintiff who
pleadings and resolve factual disputes.” Anestis v. United        in truth is facing a challenge to the validity of his claim”
States, 749 F.3d 520, 524 (6th Cir. 2014) (citing Ohio Nat'l      when “the defendant is forced to proceed under Rule 12(b)
Life Ins. Co. v. United States, 922 F.2d 320, 325 (6th Cir.       (6) ... or Rule 56 ... both of which place greater restrictions
1990)).                                                           on the district court's discretion.”). This approach will allow
                                                                  the Court to look beyond the pleadings, but will still afford
 [10] A district court engages in a factual inquiry “only when Plaintiffs the procedural safeguards of Rule 56 insofar as the
the facts necessary to sustain jurisdiction do not implicate      Court must view “the evidence, all facts, and any inferences
the merits of the plaintiff's claim.” Gentek Bldg. Prod., 491     that may be drawn from the facts in the light most favorable to
F.3d at 330 (citation omitted). If the jurisdictional issue is    the nonmoving party.” Pure Tech Sys., Inc. v. Mt. Hawley Ins.
intertwined with the underlying substantive merits of the case,   Co., 95 F. App'x 132, 135 (6th Cir. 2004) (citing Skousen v.
such evidentiary decisions should await a determination of        Brighton High Sch., 305 F.3d 520, 526 (6th Cir. 2002)). Thus,



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             13
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3678 Filed 04/16/21 Page 15 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)


dismissal in this case is only proper when “the movant shows          resort to the exceptions in 28 U.S.C. § 2680, to dismiss the
that there is no genuine dispute as to any material fact.” Fed.       suit.”)
R. Civ. P. 56(a).
                                                                       [16] Plaintiffs contend that the Good Samaritan doctrine
 [11] [12] Finally, “it is a universal rule ... that a party who      applies under the facts of this case, as it is framed
invokes the jurisdiction of a federal court must allege all facts     in the Restatement (Second) of Torts Section 324A and
necessary to give the court jurisdiction of the subject matter.”      recognized under Michigan law. See Fultz v. Union-
Carlyle v. U.S., Dep't of the Army, 674 F.2d 554, 556 (6th            Commerce Associates., 470 Mich. 460, 683 N.W.2d 587, 590–
Cir. 1982) (quoting Stewart v. United States, 199 F.2d 517,           91 (2004). Section 324A provides:
520 (7th Cir. 1952)). The burden is on Plaintiffs to allege
facts that fall within the FTCA and outside of its exceptions           One who undertakes, gratuitously or for consideration, to
listed in 28 U.S.C. § 2680. However, under Sixth Circuit                render services to another which he should recognize as
precedent, the burden of proof shifts when the United States            necessary for the protection of a third person or his things,
invokes exceptions to the FTCA. Carlyle, 674 F.2d at 556                is subject to liability to the third person for physical harm
(“Only after a plaintiff has successfully invoked jurisdiction          resulting from his failure to exercise reasonable care to
by a pleading that facially alleges matters not excepted by             protect his undertaking, if
[Section] 2680 does the burden fall on the government to
                                                                        (a) his failure to exercise reasonable care increases the risk
prove the applicability of a specific provision of [Section]
                                                                           of such harm, or
2680”); Burgess, 375 F. Supp. 3d at 801.
                                                                        (b) he has undertaken to perform a duty owed by the other
                                                                           to the third person, or
*617 IV. Analysis
                                                                         (c) the harm is suffered because of reliance of the other or
   A. Private Liability Requirement
                                                                            the third person upon the undertaking.
 [13]     [14] The FTCA does not create a federal cause
                                                                      Restatement (Second) of Torts § 324A (1965). The Good
of action against the United States, but rather waives the
                                                                      Samaritan doctrine recognizes that an actor, by affirmative
Government's sovereign immunity from certain types of
                                                                      acts, can create or assume a duty where none otherwise would
claims. The United States is subject to liability for torts “in the
                                                                      have existed. See Myers, 17 F.3d at 901. Under this doctrine,
same manner and to the same extent as a private individual
                                                                      when the government undertakes to act, it is required to act
under like circumstances,” 28 U.S.C. § 2674, provided that a
                                                                      carefully and will be liable for injuries proximately caused by
private person “would be liable to the claimant in accordance
                                                                      the failure to do so. Neal v. Bergland, 646 F.2d 1178, 1181–
with the law of the place where the act or omission occurred.”
                                                                      82 (6th Cir. 1981). The Court must answer three questions
28 U.S.C. § 1346(b). The “law of the place” means the law of
                                                                      when conducting a Good Samaritan doctrine analysis: 1) did
the state. FDIC v. Meyer, 510 U.S. 471, 478, 114 S.Ct. 996,
                                                                      the United States undertake to render services to another; 2)
127 L.Ed.2d 308 (1994). Here, that is Michigan law.
                                                                      was the United States negligent in its undertaking; and 3) if
                                                                      so, do any of the three statutory factors described in Section
 [15] The United States contends that Plaintiffs’ pleadings
                                                                      324A(a)-(c) apply here. For the reasons set forth below, the
have not met the private liability requirement. This is a “facial
                                                                      Good Samaritan doctrine applies to the EPA's alleged conduct
attack” on the Court's subject matter jurisdiction. Therefore,
                                                                      and the United States can therefore be found liable under the
the Court will evaluate the Plaintiffs’ complaint to determine
                                                                      FTCA.
whether it has alleged sufficient facts to state a claim under
Michigan law. See Glob. Tech., 807 F.3d at 810 (explaining
that reviewing a facial attack is “identical to the approach
used by the district court when reviewing a motion invoking           *618 i. An Undertaking to Render Services to Another
Federal Rule of Civil Procedure 12(b)(6).”); see also Myers v.
                                                                      The threshold inquiry under Section 324A is whether the EPA
United States, 17 F.3d 890, 898–99 (6th Cir. 1994) (“Unless
                                                                      undertook “to render services to another which he should
the plaintiffs have pled facts sufficient to justify liability
                                                                      recognize as necessary for the protection of a third person.”
under ordinary state-law principles, and thus invoked the
                                                                      Restatement § 324A. Plaintiffs plausibly allege that the
court's subject matter jurisdiction under the general waiver of
                                                                      EPA voluntarily acted for the benefit of Flint's citizens. For
sovereign immunity in 28 U.S.C. § 2674, there is no need to


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              14
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3679 Filed 04/16/21 Page 16 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)


example, the EPA responded to individual citizen complaints        by applying the ‘[G]ood Samaritan doctrine’ as the Supreme
and met with Flint residents regarding these complaints,           Court did in Indian Towing.”).
even going to citizens’ homes to conduct independent water
testing. (ECF No. 315-1, PageID.11841, 11845.) For months,          [17] The United States also argues that a Good Samaritan
EPA Region 5 staff emailed back and forth with the MDEQ            claim cannot be premised on a “failure to act,” targeting
staff regarding Flint's worrisome lack of corrosion control and    Plaintiffs’ allegations of the EPA's “inaction” pursuant to
high lead levels. (Id. at PageID.11842–11850.) Throughout          the SDWA. (ECF No. 300, PageID.8570.) The United States
the summer of 2015, the EPA continued to ask the MDEQ              cites Ashbrook v. Block, which explains that the Good
for updates regarding much-needed corrosion control for the        Samaritan doctrine requires “the defendant undertake to act”
public water system. (Id. at PageID.11849–11851.) In June          and therefore precludes claims based on inaction. 917 F.2d
2015, the EPA even offered the MDEQ additional technical           918, 926 (6th Cir. 1990) (citing *619 Hart v. Ludwig, 347
assistance in responding to the water quality issues. (Id.         Mich. 559, 79 N.W.2d 895 (1956)). As Plaintiffs point out,
at PageID.11846.) Ultimately, in January of 2016, the EPA          however, Hart v. Ludwig—the Michigan Supreme Court case
issued an Emergency Order under Section 1431. Importantly,         that Ashbrook cites for this proposition—also discusses the
the EPA's Office of the Inspector General (“OIG”) found in         “slippery distinction between action and nonaction.” 347
a report that “EPA Region 5 had the authority and sufficient       Mich. 559, 565, 79 N.W.2d 895 (1956). Therefore, the inquiry
information to issue a SDWA Section 1431 emergency order           must be focused instead on “the fundamental concept of
to protect Flint residents from lead-contaminated water as         ‘duty’ ” rather than on action or inaction. Id. In Hart, the
early as June 2015.” (Id. at PageID.11858.) The Court agrees       court explained that when viewed as a smaller part of a whole,
with Judge Parker's conclusion in Burgess, which found             negligent acts—such as a surgeon failing to sterilize her tools
that the “EPA undertook to render services to Plaintiffs by        —could all be characterized as “inaction.” But, in the context
engaging in oversight, including monitoring, of the State's        of a duty, a doctor failing to sterilize tools during surgery is
and local water systems’ compliance with the SDWA and by           negligent action. So too here. When Plaintiffs allege that the
responding directly to citizen complaints.” 375 F. Supp. 3d at     EPA's inaction in response to the Flint Water Crisis caused
818.                                                               them harm, that alleged failure to act was in the course of an
                                                                   undertaking.
The United States argues that action pursuant to a federal
statute cannot be a voluntary undertaking. (ECF No. 300,
PageID.8570.) Supreme Court and Sixth Circuit precedent
                                                                   ii. Whether the Government was Negligent
undercut this argument. FTCA claims based on the Good
Samaritan doctrine often involve government officials acting       The second pre-requisite to liability under Section 324A is
pursuant to a statute or regulatory framework. This is because     that the EPA must have been negligent in its undertaking.
the government may assume an undertaking by enacting               Plaintiffs have alleged sufficient facts to show that the EPA
a regulation requiring government employees to perform             was negligent in its oversight and monitoring pursuant to
a service or function for the protection of the public. See        the SDWA and in responding to citizen complaints. Plaintiffs
Sheridan v. United States, 487 U.S. 392, 401, 108 S.Ct.            allege that by “October 2014, EPA Region 5 had authority
2449, 101 L.Ed.2d 352 (1988) (finding a Good Samaritan             and sufficient information to require the issuance of a SDWA
doctrine claim when the government “voluntarily adopt[ed]          Section 1431 emergency order to protect Flint residents from
regulations” that prohibited the possession of firearms on the     lead contaminated water.” (ECF No. 315-1, PageID.11863.)
naval base) (citing Indian Towing Co. v. United States, 350        That emergency order did not come until January 21, 2016.
U.S. 61, 65, 76 S.Ct. 122, 100 L.Ed. 48 (1955)); Myers, 17         (Id. at PageID.11857.) Plaintiffs also allege that the EPA did
F.3d at 902 (finding that mine inspections pursuant to a federal   not provide expert advice and technical assistance as required
statute were “sufficient undertakings to justify application of    under Section 1414 until September 2015, despite knowing
the good samaritan doctrine's other elements.”); Raymer v.         about the urgent need for such assistance as early as October
United States, 660 F.2d 1136, 1144 (6th Cir. 1981) (explaining     2014. (Id. at PageID.11861–11863.)
that “the United States has undertaken to render services to
others in adopting the [Federal Coal Mine Health and Safety        Plaintiffs additionally allege that the EPA did not respond
Act of 1969], and that cases of this kind are properly resolved    to citizen complaints in a timely way. (Id. at PageID.11841–
                                                                   11842.) For example, in October 2014, the EPA received a



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          15
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3680 Filed 04/16/21 Page 17 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)


citizen complaint from Jan Burgess that her water smelled
sometimes like an “over-chlorinated swimming pool” and
                                                                      iii. Section 324A(a) Increased Risk of Harm
other times “like pond scum.” (Id. at PageID.11840.) That
complaint stated that Flint's water is “often brown in color           [18] The first circumstance under which the government
and frequently had visible particles floating in it.” (Id.) The       might owe a duty to Plaintiffs is under Section 324A(a).
EPA did not meet with Burgess until April 2016, almost a year         Plaintiffs must allege that the EPA's negligence increased the
and a half after she reported the environmental violations.           risk of harm to them. The Sixth Circuit explained that the test
(Id. at PageID.11841.) LeeAnne Walters, another citizen who           is “not whether the risk was increased over what it would have
is a plaintiff in this case's non-FTCA counts, informed the           been if the defendant had not been negligent. Rather, a duty is
EPA in January 2015 that she and her family members “were             imposed only if the risk is increased over what it would have
becoming physically ill from exposure to the water coming             been had the defendant not engaged in the undertaking at all.”
from her tap.” (Id. at PageID.11842.) Walters later provided          Myers, 17 F.3d at 903.
the EPA with reports of elevated blood lead levels for her
children. (Id. at 11844.) Plaintiffs plausibly allege that the        Here, Plaintiffs allege that the EPA's failure to comply with
EPA did not follow up on these investigations in a timely way,        Section 1431 and 1414 of the SDWA increased their risk
even though it was involved early in the Flint Water Crisis           and level of harm. (ECF No. 315-1, PageID.11864.) Plaintiffs
and had evidence that there were dangerous levels of lead in          also contend that the EPA's failure to warn Flint citizens of
Flint's public water system.                                          the environmental disaster and subsequent cover-up increased
                                                                      their harm. (Id. at PageID.11866–11867.) The United States
Plaintiffs also allege that the EPA failed to promptly notify         contends that the EPA's inaction did not affirmatively cause
and later warn Flint water users that their water was highly          the Flint Water Crisis or increase the risk of harm to Plaintiffs.
corrosive and contaminated with lead and dangerous bacteria.          (ECF No. 300, PageID.8571–8572.) Rather, the United States
(Id. at PageID.11862–11865.) To the contrary, when EPA                argues that it was the City of Flint and MDEQ's switch to the
water expert Miguel Del Toral's draft report first circulated in      Flint River without corrosion control that caused the harm to
June 2015—a report which detailed the major public health             Plaintiffs.
concern of Flint's elevated lead and copper levels—EPA
Region 5's Director Hedman told Flint's mayor that “[t]he             The United States argues that this case is like Myers where
preliminary draft report should not have been released outside        the Sixth Circuit found that the alleged negligence of federal
the agency.” (Id. at PageID.11848.) Hedman told the mayor             mine inspectors did not increase a risk of harm to the miners.
that he could tell those investigating the lead issues that           17 F.3d at 902. In Myers, the mine owners were out of
Del *620 Toral's report was a “preliminary draft” and so              compliance with federal safety regulations and methane gas
“it would be premature to draw any conclusions based on               accumulated, eventually causing an explosion that killed
that draft.” (Id.) Despite the alarming content of Del Toral's        several miners. Id. at 893. The plaintiffs sued the United
report, the revised memo was released four months later—in            States over the mine inspectors’ failure to detect safety
November 2015. (Id. at PageID.11857.)                                 violations. The court did not find that this failure increased
                                                                      the miners’ risk of harm. Id. at 902–03.
For these reasons, the Court finds that Plaintiffs have
adequately alleged that the EPA was negligent in its                  One key difference between this case and Myers is that the
undertaking. Once the threshold is met for a claim under              mine inspectors failed to identify a safety hazard, whereas
Section 324A, a plaintiff must then demonstrate that one of           in this case, the EPA knew as early as June 2015 that Flint
the three alternative statutory bases also exists: (a) a failure to   residents were in danger of drinking and being exposed to lead
exercise reasonable care that increases the risk of such harm,        contaminated water. (ECF No. 315-1, PageID.11846, 11858.)
(b) an undertaking to perform a duty owed by the other to             In fact, Plaintiffs allege the EPA had enough information at
the third person, or (c) that a harm is suffered because of           that time to issue an emergency order under Section 1431 of
reliance of the other or the third person upon the undertaking.       the SDWA. (Id.) Yet the EPA did not issue its emergency order
Restatement § 324A. Plaintiffs allege facts sufficient to show        until seven months later, in January 2016. This is one reason
that all three alternative bases apply in this case.                  why the holding in Myers does not require dismissal in this
                                                                      case.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                16
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3681 Filed 04/16/21 Page 18 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)


Another difference is that in Myers, the Sixth Circuit found       water testing. (Id. at PageID.11841, 11845.) Plaintiffs also
that the risk of explosion “was constant,” explicitly rejecting    allege that the EPA made a public statement in July of
the idea that an unreported safety violation over time             2015 that it would work with the MDEQ and City of Flint
necessarily resulted in an “increased risk of harm” merely         to deal with the “lead contamination issues and to ensure
because the *621 probability of an explosion increased each        that Flint's drinking water meets federal standards.” (Id. at
day. 17 F.3d at 902. Conversely, the dangers of consuming          PageID.11849.) Plaintiffs have plausibly alleged that they
lead are not constant and certainly accumulate over time.          suffered increased harm because they relied on the EPA for
Indeed, the harm to Plaintiffs increased every day they drank,     oversight and intervention.
fed their babies formula made with contaminated water, and
took showers in lead and bacteria-infested water. This case
is not about a “constant harm” as the Sixth Circuit found in
                                                                   iv. Section 324A(b) Undertaking to Perform a Duty Owed
Myers, but instead demonstrates an increased risk of harm
                                                                   to a Third Person
to Plaintiffs as each day passed. In this way, the EPA's role
is similar to that of other Defendants in the Court's prior        The “undertaking to perform a duty” alternative theory of
Flint Water Cases who were not alleged to have caused the          relief set forth in Section 324A(b), requires Plaintiffs to allege
Flint Water Crisis (by authorizing the switch to Flint River       that the EPA “has undertaken to perform a duty owed by
Water), but acted in ways that increased the harm to Flint         the other to the third person.” Restatement § 324(A)(b).
citizens. Defendant Gerald Ambrose, for example, took over         Here, Plaintiffs allege that the EPA undertook to fulfill the
as Emergency Manager in the midst of the crisis, and despite       duty owed to Plaintiffs by the MDEQ. Specifically, Plaintiffs
knowing of the dangers, never ordered the City to stop using       argue that the EPA provided services in testing, evaluating,
Flint River Water. In re Flint Water Cases, 960 F.3d 303, 325–     water sample collection and analysis, as well as technical and
26 (6th Cir. 2020). Defendant Bradley Wurfel was similarly         supervisory services to the City of Flint, and that these were
not part of the decision to switch Flint's water source, but the   all the duties required of the MDEQ.
Sixth Circuit held that he could be liable for knowing of the
harm plaintiffs faced and taking steps to deceive them into         *622 The United States’ main argument here is that under
thinking that their water was safe. Id. at 329.                    the SDWA, because Michigan is a primacy state, the MDEQ
                                                                   retains primary enforcement responsibility for the public
Myers is similar to this case in one respect. The Sixth            water system in Flint, which negates any possibility that the
Circuit explained that the government could be held liable         EPA undertook duties that the MDEQ owed to Plaintiffs.
for injuries if, by undertaking to monitor “compliance with        The United States compares this case to the Sixth Circuit's
federal safety regulations, and by subsequent negligence in        decisions in Myers and Raymer, both of which held that
the course of that monitoring, the MSHA inspectors make            federal mine inspectors did not owe a duty to mine owners or
the mine less safe than it otherwise would have been.” 17          miners under the Mine Safety and Health Act. Myers, 17 F.3d
F.3d at 902. This is exactly what Plaintiffs plausibly allege      at 903; Raymer, 660 F.2d at 1143–44 (“The mine operator's
here: That the EPA contributed to the Flint Water Crisis by        duty to the miners to maintain safe conditions was unaffected
making the water less safe than it otherwise would have            by the 1969 Act and the mine inspectors did not assume this
been. Every passing day that the EPA knew of the high              duty.”) In Myers, the court found that the plain language of
lead levels in the water, but did not take appropriate action,     the statute made clear that “inspections performed by MSHA
resulted in increased contaminates being extracted from water      are for the purpose of ensuring that Grundy and the miners
pipes, hot water tanks, and dishwashers, and ultimately being      comply with their duties, not for the purpose of relieving them
ingested, harming Plaintiffs and their property. (ECF No.          of those duties.” 17 F.3d at 903.
315-1, PageID.11838–11839.) The longer untreated water
flows through pipes and into homes, the more the lead levels       The Safe Drinking Water Act, in contrast to the Federal Mine
increase. (Id. at PageID.11847.) Also, as set forth below,         Safety and Health Act, does not serve to merely ensure that
see Part IV.A.v., the harm resulted in part because the EPA        states comply with their duties. As the Sixth Circuit found in
encouraged Plaintiffs’ reliance on its role in inspecting and      Mays, another Flint Water case, “the EPA retains the ability
supervising the water quality in Flint. The EPA encouraged         to intervene when a state with primary enforcement authority
this reliance by responding to individual citizen complaints       fails to meet the requirements to maintain such authority.”
and even going to citizens’ homes to conduct independent           Mays v. City of Flint, 871 F.3d 437, 447 (6th Cir. 2017)



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             17
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3682 Filed 04/16/21 Page 19 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)


(citing 40 C.F.R. § 142.17(a)(2)). Even though the Mays court      cmt. e. (1965)). For the reasons set forth below, Plaintiffs
found that under similar facts, “Michigan was so governing         allege sufficient facts to plead reliance under the Good
itself when the alleged actions and inactions giving rise to the   Samaritan doctrine.
Plaintiffs’ claims occurred,” id., does not mean that the EPA
had not begun to undertake some of the MDEQ's duties.              The United States argues that Plaintiffs could not have
                                                                   reasonably relied upon the EPA to protect them from harm
 [19] The SDWA's framework is one of “cooperative                  during the Flint Water Crisis. (ECF No. 300, PageID.8573.)
federalism.” Mays, 871 F.3d at 447. In order for the MDEQ          This is because the SDWA places primary responsibility for
to obtain primacy in the first place, the EPA Administrator        compliance onto the City of Flint and the State of Michigan,
had to “delegate any of his functions under [the statute] (other   and so it would be unreasonable for Plaintiffs to rely upon the
than prescribing regulations) to any officer or employee of        EPA. (Id.) Plaintiffs contend that their reliance was reasonable
the Agency.” 42 U.S.C. § 300j-9. The EPA retains authority         and that it was not only Plaintiffs who relied upon the
to step in, as well as to reassume primary authority. See          EPA, but also the City of Flint and MDEQ. (ECF No. 305,
42 U.S.C. § 300g-2(a) (“a State has primary enforcement            PageID.9908–9909.)
responsibility for public water systems during any period
for which the Administrator determines” several criteria are       First, Section 324(A)(c) has a broader view of reliance than
met); 40 C.F.R. § 142.17(a)(2) (“When, on the basis of the         the United States suggests. This is because harm can be
Administrator's review or other available information, the         suffered because “of reliance of the other or the third person
Administrator determines that a State no longer meets the          upon the undertaking.” Restatement § 324(A)(c). Thus, either
requirements [to remain a primacy state] the Administrator         the Plaintiffs or the “other”—the City of Flint or MDEQ—
shall initiate proceedings to withdraw primacy approval.”).        may have detrimentally relied on the EPA under the Good
This is another way in which the SDWA is unlike the MSHA           Samaritan doctrine. Plaintiffs contend that the MDEQ and
in Myers and Raymer—the federal mine inspectors cannot             the City of Flint relied on the EPA's conduct and inaction
step in a seize a mine.                                            “as a basis for assuring Plaintiffs that the water was safe
                                                                   and they could continue to drink it, because EPA was not
Even though the MDEQ had primacy during the relevant               issuing any emergency order, was not warning the public
time period, Plaintiffs plausibly allege that under the SDWA,      and had not advised anyone that the state and city were
the EPA began undertaking some of the MDEQ's duties                violating the LCR.” (ECF No. 305, PageID.9909.) Plaintiffs
to Plaintiffs. For example, it began monitoring lead test          have sufficiently alleged here that the MDEQ and the City of
results from Flint (ECF No. 315-1, PageID. 11844), doing           Flint detrimentally relied on the EPA, and that this reliance
independent investigations of citizens’ lead levels in their       harmed Plaintiffs.
homes (id. at PageID.11845), supervising a service line
replacement of a home with high lead levels (id. at                Plaintiffs also assert that they reasonably relied on the EPA to
PageID.11846), and offering additional technical assistance        their detriment. The United States argues that under Myers,
to managing the water quality issues in Flint. (Id.) The fact      it was unreasonable for Plaintiffs to have relied on the EPA.
that the EPA began strategizing with the MDEQ about how            In Myers, the Sixth Circuit found that because federal mine
to respond to (and even downplay) the public health crisis         inspectors did not have primary responsibility over mine
to the media and independent investigators also plausibly          safety under the relevant statute, “the government employees
suggests more than mere supervisory involvement. (Id. at           [were] mere observers, monitoring the actions of others.”
PageID.11851–11853.)                                               Myers, 17 F.3d at 904. The Sixth Circuit set forth an “actor/
                                                                   monitor dichotomy” to determine whether “the government
                                                                   employees were active participants, providing services to
                                                                   others” or “mere observers.” Id.
v. Section 324A(c) Reliance

 [20] Under the reliance alternative set forth in Section          The United States argues that the SDWA is like the Federal
324A(c), Plaintiffs must *623 “show justifiable, detrimental       Mine Safety and Health Act at issue in Myers where the
reliance.” Myers, 17 F.3d at 903. The detrimental reliance         court found that “[i]n light of the clear Congressional purpose
must have induced Plaintiffs “to forgo other remedies or           to ensure that the primary responsibility for safety remains
precautions against the risk.” Id. (citing Restatement § 324A      with the mine owners and miners ... such reliance—even



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            18
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3683 Filed 04/16/21 Page 20 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)


had it occurred—would have been manifestly unreasonable              It is plausible, given these factual allegations, that the
and unjustified.” Id. (citing Moody v. United States, 774            citizens of Flint did not seek other help because the federal
F.2d 150, 157 (6th Cir. 1985)). But as explained above, see          government undertook to intervene. By 2015, three levels
Part IV.A.iv., in passing the SDWA, Congress never intended          of government were on the ground in Flint, all claiming
to leave compliance entirely to the states, and instead it           that the water situation was under control and the drinking
built in federal oversight for our nation's drinking water. As       water was safe. This combination of local, state, and federal
Plaintiffs argue, it is unreasonable to think that citizens have     government oversight is surely enough for citizens “to forgo
any primary responsibility over the safety of their drinking         other remedies or precautions against the risk.” Myers, 17
water. (ECF No. 305, PageID.9909.) No average citizen could          F.3d at 903.
be expected to understand the chemistry of Flint's water.
Moreover, even though citizens complained of the smell and
taste of their water, the threats of lead and dangerous bacteria
                                                                     vi. Conclusion
are practically invisible. (Id.)
                                                                     The United States relies heavily on the Sixth Circuit's opinion
The EPA also took actions that went beyond that of “mere             in Myers to argue that Plaintiffs have not stated a claim under
observers, monitoring the actions of others.” Myers. 17 F.3d at      the Good Samaritan doctrine. It is worth stepping back to note
904. From Plaintiffs’ complaint, it is *624 clear that the EPA       that even before the Myers court's detailed analysis of the
played an active role since at least early 2015. For example,        doctrine, the Sixth Circuit held “that the mere failure to detect
the EPA undertook to respond directly to citizen complaints.         another's violation of safety regulations, without more, does
(ECF No. 315-1, PageID.11839–11842, 11844.) The EPA                  not give rise to a duty under the good samaritan doctrine.”
also worked with the MDEQ and City of Flint collaboratively.         17 F.3d at 901. Unlike the complaint in Myers, Plaintiffs’
It provided services in testing and evaluating water samples         complaint details much more than a “mere failure to detect
along with providing technical and consulting services to            another's violation of safety regulations.” Plaintiffs allege that
the MDEQ and City of Flint. (Id. at PageID.11845–11848.)             the EPA found safety violations and was actively involved
In fact, Plaintiffs allege that on July 10, 2015, EPA Region         with the City of Flint and MDEQ as a lead-contaminated
5 Director Hedman “issued a press statement which stated             public water supply system persisted for months.
in part that the ‘EPA will work with the Michigan DEQ
and the City of Flint to verify and assess the extent of lead        Plaintiffs allege facts sufficient to support state law liability
contamination issues and to ensure that Flint's drinking water       for a similarly situated private individual under the Good
meets federal standards.’ ” (Id. at PageID.11849.)                   Samaritan doctrine. Thus, Plaintiffs have alleged conduct that
                                                                     is within the FTCA, and so the only question remaining is
Plaintiffs also allege that they relied to their detriment on the    whether an exception to the FTCA applies.
EPA, causing them “to forgo other remedies or precautions
against the risk.” Myers, 17 F.3d at 903. For example, citizens
of Flint submitted complaints directly to the EPA, which the            B. Discretionary Function Exception
EPA did not timely investigate. Plaintiffs allege that if a timely    [21] The United States argues that Plaintiffs’ complaint
investigation had happened, “a violation of environmental            must be dismissed because all of the alleged conduct falls
law would have been detected and City of Flint would have            under the discretionary function exception to the FTCA. The
been required to implement corrosion control treatment or to         “discretionary function exception” exempts “[a]ny claim ...
develop another remedy to prevent harm to claimants.” (ECF           based upon *625 the exercise or performance or the failure
No. 315-1, PageID.11865.) Plaintiffs further contend that the        to exercise or perform a discretionary function or duty on the
EPA's press officer misled the media when asked whether              part of a federal agency or an employee of the Government,
there was need for a warning to citizens about drinking the          whether or not the discretion involved be abused.” 28 U.S.C.
water—the EPA “responded that the ‘lead monitoring shows             § 2680(a). The burden of proof is on the United States when
Flint has not exceeded the lead action level’ and that ‘Flint        invoking exceptions to the FTCA. See Carlyle v. U.S., Dep't
recently accepted EPA's offer to provide technical assistance        of the Army, 674 F.2d 554, 556 (6th Cir. 1982). But if a tort
to the City and MDEQ.’ ” (Id. at PageID.11852.)                      claim falls within an exception, the Court lacks jurisdiction to
                                                                     adjudicate it. See Kohl v. United States, 699 F.3d 935, 940 (6th
                                                                     Cir. 2012). The United States’ argument is a factual attack



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               19
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3684 Filed 04/16/21 Page 21 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)


on the Court's subject matter jurisdiction over this case, and      United States, 774 F.3d 359, 365 (6th Cir. 2014) (citing
as set forth above, see Section III, the Court will treat any       Gaubert, 499 U.S. at 324, 111 S.Ct. 1267.)
jurisdictional factual disputes that intertwine with the merits
of the case under a Rule 56 standard, viewing “the evidence,         [27] Before applying the discretionary function test,
all facts, and any inferences that may be drawn from the facts      however, “the crucial first step is to determine exactly what
in the light most favorable to the nonmoving party.” Pure Tech      conduct is at issue.” Rosebush, 119 F.3d at 441 (citing
Sys., Inc., 95 F. App'x at 135 (citing Skousen, 305 F.3d at 526).   Autery v. United States, 992 F.2d 1523, 1527–28 (11th
                                                                    Cir. 1993)). Here, Plaintiffs allege that the United States
 [22] As the Supreme Court explained, Congress, through the         is liable because the EPA failed to take mandatory *626
discretionary function exception, “wished to prevent judicial       actions under Sections 1414 and 1431 of the Safe Drinking
‘second-guessing’ of legislative and administrative decisions       Water Act in response to the Flint Water Crisis. (ECF No.
grounded in social, economic, and political policy through the      315-1, PageID.11859–11861.) Specifically, Plaintiffs claim
medium of an action in tort.” United States v. S.A. Empresa de      that the EPA failed to timely investigate, provide technical
Viacao Aerea Rio Grandense (Varig Airlines), 467 U.S. 797,          assistance, obtain compliance, or commence a civil action.
814, 104 S.Ct. 2755, 81 L.Ed.2d 660 (1984). The Supreme             (Id.) Additionally, Plaintiffs allege that the EPA was negligent
Court has set forth a two-step test to determine whether a          in failing to warn Flint's citizens about the hazards presented
claim falls within the discretionary function exception. United     by Flint's water (id. at PageID.11866–11867), and negligent
States v. Gaubert, 499 U.S. 315, 322–23, 111 S.Ct. 1267, 113        in responding to citizen complaints. (Id. at PageID.11865);
L.Ed.2d 335 (1991); see also Kohl v. United States, 699 F.3d        (ECF No. 305, PageID.9911.)
935, 940 (6th Cir. 2012).
                                                               For the reasons set forth below, the Court concludes that the
 [23]     [24] The first step to determine whether the discretionary function exception does not apply to the EPA's
discretionary function exception applies is to ask, simply,    conduct. Under prong one, the Court finds that the EPA had
whether the action or omission was discretionary. This step    discretion in its actions pursuant to Section 1431, as well as
“requires a determination of whether the challenged act or     over its choice of whether to warn and how to respond to
omission violated a mandatory regulation or policy that        citizen complaints. The EPA's conduct pursuant to Section
allowed no judgment or choice.” Rosebush v. United States,     1414, however, was not discretionary and so prong one is
119 F.3d 438, 441 (6th Cir. 1997) (citing Gaubert, 499 U.S.    not satisfied. But, even if the EPA's conduct under Section
at 322–23, 111 S.Ct. 1267). As the Supreme Court explained,    1414 was discretionary, it does not satisfy prong two. As
the “discretionary function exception will not apply when a    for the EPA's conduct pursuant to Section 1431, its failure
federal statute, regulation, or policy specifically prescribes to warn, and its negligence in response to complaints, the
a course of action for an employee to follow.” Berkovitz by    Court finds that the alleged conduct does not entail the kind
Berkovitz v. United States, 486 U.S. 531, 536, 108 S.Ct. 1954, of judgment that the discretionary function exception was
100 L.Ed.2d 531 (1988).                                        designed to shield.

 [25] [26] If the challenged action was discretionary, then
courts move to the second step of the test: “whether that
                                                                    i. Prong One: Was the Action Discretionary?
judgment is of the kind that the discretionary function
exception was designed to shield.” Gaubert, 499 U.S. at 322–        Plaintiffs contend that the EPA's conduct pursuant to Sections
23, 111 S.Ct. 1267. Thus, the discretionary function exception      1431 and 1414 was mandatory, not discretionary. In their
“protects only governmental actions and decisions based on          response brief, Plaintiffs do not argue that the EPA's conduct
considerations of public policy.” Berkovitz, 486 U.S. at 537,       in failing to warn or to timely respond to citizen complaints
108 S.Ct. 1954 (citation omitted). The test is objective rather     was mandatory for purposes of prong one of the discretionary
than subjective because the policy considerations need not
                                                                    function exception analysis.3 Therefore, the Court will only
actually have been considered—the only question is: could
                                                                    analyze the EPA's conduct pursuant to Sections 1431 and
they have been considered? See Jude v. Comm'r of Soc. Sec.,
                                                                    1414 under this first prong.
908 F.3d 152, 159 (6th Cir. 2018) (citations omitted). There is
also a “strong presumption” that the second prong is satisfied
upon finding the first prong satisfied. A.O. Smith Corp. v.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           20
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3685 Filed 04/16/21 Page 22 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)


                                                                   qualified with the parenthetical “(but shall not be limited
                                                                   to).” 42 U.S.C. § 300i(a). Conduct is discretionary when it
a. Section 1431
                                                                   involves “an element of judgment or choice,” rather than
[28] Section 1431 of the SDWA provides that the EPA                following a “ ‘federal statute, regulation, or policy specifically
                                                                   prescrib[ing] a course of action’ and leaving ‘the employee [ ]
Administrator4 has the authority, upon learning that the state
                                                                   no rightful option but to adhere to the directive.’ ” A.O. Smith
has not acted to protect the public from a contaminant that is
                                                                   Corp., 774 F.3d at 364–65 (quoting Berkovitz, 486 U.S. at
present or likely to enter a public water supply, to issue an
                                                                   536, 108 S.Ct. 1954). Here, the Administrator had options that
emergency order to protect the users of that system. 42 U.S.C.
                                                                   were not congressionally limited to a given course of action.
§ 300i(a). Plaintiffs argue that this statute, along with a 1991
EPA guidance document, creates a mandatory obligation to
                                                                    [30] Plaintiffs contend that the 1991 EPA guidance
act. Section 1431 reads in relevant part:
                                                                   document, which the EPA issued to provide final guidance
  [T]he Administrator, upon receipt of information that a          regarding Section 1431, shows the mandatory nature of
  contaminant which is present in or is likely to enter a          the EPA's responsibility under this section. (ECF No. 305,
  public water system or an underground source of drinking         PageID.9913.) The guidance document directs the EPA to act
  water, or that there is a threatened or potential terrorist      under Section 1431 if the state's own “action is insufficient
  attack (or other intentional act designed to disrupt the         and State and local agencies do not plan to take stronger
  provision of safe drinking water or to impact adversely          or additional actions to ensure public health protection,
  the safety of drinking water supplied to communities             in a timely way.” (ECF No. 305, PageID. 9913) (citing
  and individuals), which may present an imminent and              Burgess, No. 17-cv-11218, ECF No. 53.) As a general matter,
  substantial endangerment to the health of persons, and that      “agencies are bound to follow their own regulations,” Wilson
  appropriate State and local authorities have not acted to        v. Comm'r of Soc. Sec., 378 F.3d 541, 545 (6th Cir. 2004), but
  protect the health of such persons, may take such actions        “[i]nternal operating manuals ... do not carry the force of law,
  as he *627 may deem necessary in order to protect the            bind the agency, or confer rights.” Reich v. Manganas, 70 F.3d
  health of such persons. To the extent he determines it to        434, 437 (6th Cir. 1995); see also Summit Petroleum Corp.
  be practicable in light of such imminent endangerment, he        v. U.S. E.P.A., 690 F.3d 733, 738 (6th Cir. 2012) (“Before
  shall consult with the State and local authorities in order to   this Court and, it appears, in practice, the EPA styles and
  confirm the correctness of the information on which action       regards its guidance memorandums as non-binding, advisory
  proposed to be taken under this subsection is based and to       documents.”). The Court agrees with Judge Parker's decision
  ascertain the action which such authorities are or will be       in Burgess which found that as a whole, the 1991 document
  taking. The action which the Administrator may take may          “emphasizes the discretionary nature of the agency's actions
  include (but shall not be limited to) (1) issuing such orders    under this provision.” Burgess, 375 F. Supp. 3d at 813.
  as may be necessary to protect the health of persons who         Nothing in the guidance document contradicts the facially
  are or may be users of such system (including travelers),        apparent discretion given to the EPA in Section 1431.
  including orders requiring the provision of alternative
  water supplies by persons who caused or contributed to           For these reasons, the EPA's conduct under Section 1431
  the endangerment, and (2) commencing a civil action              was discretionary for purposes of the first prong of the
  for appropriate relief, including a restraining order or         discretionary function exception analysis.
  permanent or temporary injunction.
42 U.S.C. § 300i(a).
                                                                   b. Section 1414
 [29] The statute's plain language makes clear that the EPA's
decision to act under the statute involves “an element of           [31] The EPA's conduct pursuant to Section 1414, by
judgment or choice.” Gaubert, 499 U.S. at 322, 111 S.Ct.           contrast, was not discretionary. The plain text of the statute
1267. It provides that Administrators “may take such actions”      sets *628 forth actions that the EPA must take, and Plaintiffs
as they “may deem necessary” to protect public health if           claim that the EPA did not take those actions. Section 1414
there is a contaminate in the public water system and state        reads in relevant part:
or local authorities have not acted properly. Moreover, the
enumerated actions that the Administrator “may take” are



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             21
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3686 Filed 04/16/21 Page 23 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)


                                                                   The United States contends that because of ambiguities in
  (a) Notice to State and public water system; issuance of         the Lead and Copper Rule that existed in 2015, the EPA
  administrative order; civil action                               could not have made a finding of non-compliance to trigger
                                                                   Section 1414's duties. (ECF No. 300, PageID.8554–8555.)
  (1)(A) Whenever the Administrator finds during a
                                                                   But Plaintiffs point to evidence that the EPA did make a
  period during which a State has primary enforcement
                                                                   finding of non-compliance. For example, on June 24, 2015,
  responsibility for public water systems (within the meaning
                                                                   the EPA Region 5's Regulation Manager, Miguel Del Toral,
  of section 300g-2(a) of this title) that any public water
                                                                   issued an interim report detailing five separate violations of
  system—
                                                                   the National Primary Drinking Water Regulations by the City
  (i) for which a variance under section 300g-4 or an              of Flint from September 2014 to June 2015. (Burgess, No. 17-
  exemption under section 300g-5 of this title is not in effect,   cv-11218, ECF No. 53-4, PageID. 1931); see also (Burgess,
  does not comply with any applicable requirement, or              No. 17-cv-11218, ECF No. 53-9) (final report issued in
                                                                   October 2015 finding six violations ranging from August
  (ii) for which a variance under section 300g-4 or an             2014 to June 2015.) In June 2015, the EPA alerted the MDEQ
  exemption under section 300g-5 of this title is in effect,       to these concerns, but it was not until September 2015 that
  does not comply with any schedule or other requirement           the City began implementing corrosion control treatment.
  imposed pursuant thereto,                                        (Burgess, No. 17-cv-11218, ECF No. 39-15, PageID.1295.)
                                                                   Lead and Copper Rule ambiguities aside, there is a genuine
  he shall so notify the State and such public water system
                                                                   issue of fact about whether the EPA found non-compliance
  and provide such advice and technical assistance to such
                                                                   “with any applicable *629 requirement” of the SDWA. 42
  State and public water system as may be appropriate to
                                                                   U.S.C. § 300g-3.
  bring the system into compliance with the requirement by
  the earliest feasible time.
                                                                   Plaintiffs argue that the findings of non-compliance may have
  (B) If, beyond the thirtieth day after the Administrator's       occurred even earlier than June 2015. For example, the EPA
  notification under subparagraph (A), the State has               was aware of the high lead levels in a Flint home in February
  not commenced appropriate enforcement action, the                2015 and there was an email exchange between the EPA and
  Administrator shall issue an order under subsection              MDEQ about these issues. (Burgess, No. 17-cv-11218, ECF
  (g) requiring the public water system to comply with             No. 53-2.) MDEQ official Stephen Busch told the EPA that
  such applicable requirement or the Administrator shall           the City of Flint had an optimized corrosion control program
  commence a civil action under subsection (b).                    in place (id., at PageID.1919), but in April of 2015, the EPA
42 U.S.C. § 300g-3.                                                learned through MDEQ official Patrick Cook that the MDEQ
                                                                   had lied about these corrosion control measures. (Burgess,
For the reasons set forth below, the Court finds that the          No. 17-cv-11218, ECF No. 53-3.) The EPA then watched as
EPA has a mandatory duty under Section 1414(a)(1)(B). The          the MDEQ and City of Flint continually hid the potential
statute is clear that thirty days after the EPA notifies a state   lead exposure from the public; in fact, on July 9, 2015, the
of its non-compliance with the SDWA and the state has not          Flint mayor told residents in a press conference that their
taken appropriate action, the EPA “shall” issue an order or        water was safe to drink. (Burgess, No. 17-cv-11218, ECF No.
commence a civil action.                                           53-25, PageID.2098.) Finally, in September 2015, the City of
                                                                   Flint issued a formal health advisory and initiated corrosion
The United States first argues that the threshold finding          control. There is a genuine issue of fact as to whether the
of non-compliance was never met, and so the term “shall”           EPA notified the MDEQ of non-compliance and more than
in Section 1414 was never triggered. (ECF No. 300,                 thirty days passed without the MDEQ taking appropriate
PageID.8554.) Because this is a factual dispute intertwined        enforcement action.
with the merits of the case, it is not appropriate to resolve
at this time, and so the Court will afford Plaintiffs the          Plaintiffs raise a genuine issue of material fact as to whether
procedural safeguards of Rule 56 of the Federal Rules of           the threshold requirements of Section 1414 were met. If the
Civil Procedure, see Gentek Bldg. Prod., 491 F.3d at 330,          threshold was met, the EPA was to either issue an order
and the burden of proof is on the United States when it            or commence an action, but the EPA did neither. Doing
invokes an exception to the FTCA. Carlyle, 674 F.2d at 556.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           22
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3687 Filed 04/16/21 Page 24 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)


neither of these two statutory directives cannot be considered      Id. The plaintiffs argued that the use of “shall” in the statute
discretionary for purposes of the discretionary function test.      mandated “criminal prosecution of every violator of the Act.”
                                                                    Id. at 835, 105 S.Ct. 1649. But the Court found “no indication
Consider the following. Congress passes a statute that              in case law or legislative history that such was Congress’
requires an agency to take option A or option B if there is a       intention in using this language, which is commonly found in
finding of grave danger. Though the statute mandates one of         the criminal provisions of Title 18 of the United States Code.”
two agency responses, it provides discretion for the agency to      Id. The Supreme Court was “unwilling to attribute such a
choose between A and B. But what if the agency finds there          sweeping meaning to this language.” Id. Thus, the Court held
is grave danger and chooses Option C? Congress did not give         that the FDA's decision not to act was an unreviewable act of
the agency the choice to select Option C. It is therefore not       prosecutorial discretion. Id. at 837–38, 105 S.Ct. 1649.
a proper option for the agency to take. Choosing Option C
cannot be considered “discretionary” even though the statute        Although the Supreme Court in Chaney held that there was
provides for two other options. The discretionary function          a presumption that agency decisions not to take enforcement
exception cannot protect an agency's decision to ignore a           actions are unreviewable, the Court also said that “the
mandatory statutory directive and instead choose an option          presumption may be rebutted where the substantive statute
that Congress did not authorize.                                    has provided guidelines for the agency to follow in exercising
                                                                    its enforcement powers.” Id. at 832–33, 105 S.Ct. 1649. Thus,
Similarly, here Congress set forth two options for the EPA          the presumption can be overcome if Congress indicates that
to take upon finding that a State was not complying with the        a decision or action is not discretionary. Analysis of the
Safe Drinking Water Act. According to Plaintiffs, the EPA           structure and legislative history of the Safe Drinking Water
chose neither of these two options. That was not a permissible      Act leads the Court to conclude that Section 1414 creates
choice, and the discretionary function exception cannot be          mandatory enforcement duties for the EPA.
manufactured to protect a non-prescribed choice in the face
of a congressional mandate.                                          [33] The term “shall” in a statute generally denotes a
                                                                    mandatory duty, Alabama v. Bozeman, 533 U.S. 146, 153–54,
 [32] As the Supreme Court explained, “if a regulation              121 S.Ct. 2079, 150 L.Ed.2d 188 (2001), but use of “shall” is
mandates particular conduct, and the employee obeys the             not conclusive, because sometimes “shall” is the equivalent
direction, the Government will be protected because the             of “may.” Richbourg Motor Co. v. United States, 281 U.S.
action will be deemed in furtherance of the policies which          528, 534, 50 S.Ct. 385, 74 L.Ed. 1016 (1930). The question
led to the promulgation of the regulation.” Gaubert, 499            of whether “shall” commands or merely authorizes action is
U.S. at 324, 111 S.Ct. 1267. Conversely, “[i]f the employee         determined by the objectives of the statute. Escoe v. Zerbst,
violates the mandatory regulation, there will be no shelter         295 U.S. 490, 493, 55 S.Ct. 818, 79 L.Ed. 1566 (1935).
from liability because there is no room for choice and the
action will be contrary to policy.” Id. Here, part of Section       First, comparing Sections 1431 and 1414 reveals that the
1414 provides a mandatory regulation, and Plaintiffs allege         EPA's alleged conduct under Section 1414 may not be
that the EPA violated that mandatory regulation.                    shielded by the discretionary function exception. Unlike
                                                                    Section 1431 which sets out actions the Administrator
The United States argues that even though Section 1414              “may” take, the language under Section 1414 uses the
uses the term “shall,” the statute remains discretionary. It        term “shall.” Moreover, Section 1414 does not contain the
points to Supreme Court decisions like *630 Heckler v.              same parenthetical “(but shall not be limited to)” as Section
Chaney, where the Court held that even though the text              1431(a). In Section 1414, when the Administrator finds that
of an Act indicated that violators of that Act “shall be            a state is not complying with the SDWA, the statute makes
imprisoned,” the agency still had discretion over whether to        clear that the Administrator has two options: issue an order or
recommend prosecution. 470 U.S. 821, 835, 105 S.Ct. 1649,           commence a civil action. There are no other options. And this
84 L.Ed.2d 714 (1985). In Chaney, inmates on death row              makes good sense. Afterall, it is our nation's drinking water
sued to require the Food and Drug Administration (“FDA”)            that is the subject of this law.
to take enforcement action to prevent drugs from being used
in lethal injections. Id. at 823–24, 105 S.Ct. 1649. The FDA        The legislative history of the Safe Drinking Water Act
refused to act, contending it had inherent discretion not to act.   also supports this view. The SDWA was first amended and



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             23
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3688 Filed 04/16/21 Page 25 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)


reauthorized in 1986. At that time, Congress amended Section     what “the earliest feasible time[ ]” was to reach compliance.
1414, changing the verb authorizing enforcement action from      42 U.S.C. § 300g-3(a)(1)(A). But, as set forth above, once
“may” to “shall”:                                                the EPA found non-compliance with the SDWA, notified
                                                                 the State, and the State had not “commenced appropriate
   (2) Section 1414(a)(2) of the Safe Drinking Water Act         enforcement action” within thirty days, the EPA was to take
   is amended by striking the words “he may commence             mandatory action.
   a civil action under subsection (b)” and substituting the
   following: “the Administrator shall issue an order under      This mandate is what distinguishes the present case from
   subsection (g) requiring the public water system to comply    Myers, 17 F.3d 890. In Myers, the Sixth Circuit held that
   with such regulation or requirement or the Administrator      inspectors from the Mine Safety and Health Administration
   shall commence *631 a civil action under subsection (b)”.     had discretion because their statutory instructions followed
Safe Drinking Water Act Amendments of 1986, S. 124,              an “ ‘if/then’ logical structure” that required the inspectors
99th Cong. § 202 (1986). This textual change indicates the       to make preliminary assessments involving judgment prior to
congressional intent to require the EPA to bring enforcement     acting. Id. at 895. The court held that decision of whether
actions under certain conditions. Moreover, the Conference       the “predicate condition exists” involved sufficient discretion
Report explained that this change to Section 1414 was to         to satisfy the first prong of the discretionary function test
“require” the Administrator to take action:                      even though the outcome of the preliminary assessment
                                                                 mandated specific corresponding next steps. Id. The Sixth
  The Senate bill amends section 1414 of the Act to ... (2)
                                                                 Circuit said it was “[t]his requirement of an antecedent
  require the Administrator to either to issue an order or
                                                                 assessment or determination presents the MSHA official or
  institute a judicial action against a public water system
                                                                 inspector with a choice; does the condition exist or doesn't
  in violation when the delegated State authority does not
                                                                 it? This choice is sufficient to satisfy the first prong of the
  take appropriate enforcement action within 30 days of
                                                                 [discretionary function exception analysis].” Id. at 896. But
  notification.
                                                                 the EPA's conduct under Section 1414 statute is not like the
H.R. Rep. No. 99-575, at 9451 (1986) (emphasis added).
                                                                 MSHA inspectors’ conduct in Myers. Even though some of
                                                                 Section 1414 had predicate conditions to be met, Plaintiffs
Moreover, during the 1986 amendment, Congress added the
                                                                 claim that those conditions had already been met and so the
EPA's thirty-day response timeline if a state had not acted in
                                                                 discretionary part of the statute had already been fulfilled
response to being notified it was in violation of the SDWA:
                                                                 when the EPA notified the *632 MDEQ of non-compliance.
   (b) PROMPT FEDERAL ENFORCEMENT.—(1) Section                   New mandatory duties were triggered once the MDEQ was
   1414(a)(1)(B) of the Safe Drinking Water Act is amended       notified and did nothing after thirty days.
   to read as follows: ‘(B) If, beyond the thirtieth day after
   the Administrator's notification under subparagraph (A),      The Sixth Circuit in Myers identified a key factual difference
   the State has not commenced appropriate enforcement           that distinguishes the present case:
   action ...’
                                                                    Plaintiffs do not contend, for instance, that MSHA
Safe Drinking Water Act Amendments of 1986, S. 124, 99th
                                                                    inspectors actually found safety violations in the Grundy
Cong. § 202 (1986). The addition of a timeline and use of the
                                                                    mine but then failed to take the required action. Rather,
term, “prompt federal enforcement” also signal the mandatory
                                                                    plaintiffs contend that the MSHA inspectors should have
nature of Section 1414's enforcement actions. The changes
                                                                    found, but failed to find, the existence of certain safety
indicate Congress’ desire for federal oversight and prompt
                                                                    violations and, if they had, the deaths of these miners would
enforcement of the Safe Drinking Water Act.
                                                                    have been prevented.
                                                                 Id. at 897. Unlike in Myers, Plaintiffs are not suing the United
In Burgess, Judge Parker found that Sixth Circuit precedent
                                                                 States for the EPA's failure to identify safety hazards, but
supports the discretionary nature of Section 1414. However,
                                                                 rather the failure to take mandatory action once those hazards
the discretion Judge Parker identified comes at an earlier
                                                                 were identified. In fact, the Sixth Circuit distinguished Myers
point in the statute and is not at issue in this analysis. For
                                                                 from Collins v. United States, where the Fifth Circuit held
example, under Section 1414, the EPA Administrator has
                                                                 the discretionary function exception inapplicable to claims
discretion to decide what “advice and technical assistance ...
                                                                 arising when MSHA inspectors failed to follow the statute
may be appropriate to bring the system into compliance” and
                                                                 after determining that the predicate condition had been met.


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           24
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3689 Filed 04/16/21 Page 26 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)


Id. at 897 fn.7 (citing Collins v. United States, 783 F.2d 1225,   of public policy,” Berkovitz, 486 U.S. at 537, 108 S.Ct. 1954,
1230–31 (5th Cir. 1986)) (“The [Collins] court correctly           and *633 there is a “strong presumption” that the second
noted that, once the initial assessment had been made, the         prong is satisfied upon finding that the first prong is satisfied.
MSHA officials had an absolute duty to reclassify the mine         A.O. Smith Corp., 774 F.3d at 365 (citing Gaubert, 499 U.S.
and their failure to do so was not a protected exercise of         at 324, 111 S.Ct. 1267). The focus of the inquiry is not on
policy discretion.”) Here, Plaintiffs contend that the EPA         the government employee's subjective intent in exercising
found violations of the SDWA and then failed to take required      discretion, but on the objective nature of the actions taken
action.                                                            and whether they are susceptible to policy analysis. Gaubert,
                                                                   499 U.S. at 324–25, 111 S.Ct. 1267. Therefore, the Court
 [34] Myers does not and cannot stand for the proposition that     must decide “if the action challenged in the case involves the
if Congress mandates action but provides an agency with two        permissible exercise of policy judgment.” Berkovitz, 486 U.S.
options, that this very choice immunizes the agency when           at 537, 108 S.Ct. 1954. When “the challenged actions are not
it chooses a third “option” not given by Congress. Such a          the kind of conduct that can be said to be grounded in the
broad reading of Myers would serve to eviscerate liability         policy of the regulatory regime,” the discretionary function
under the discretionary function exception to the FTCA any         exception is inapplicable. Gaubert, 499 U.S. at 325, 111 S.Ct.
time Congress mandates more than one course of action.             1267.
As the Sixth Circuit said in Myers, “[t]he greatest limitation
upon the government's liability under the FTCA is not, and          [35] The United States argues that the EPA's decisions about
was not intended to be, the discretionary function exception.      whether and how to respond to the Flint Water Crisis are all
Rather, the principle limitation is that, for the government to    susceptible to policy analysis. The United States contends
be liable, state law must provide for private liability under      that the EPA was balancing multiple and competing policy
similar circumstances.” Myers, 17 F.3d at 905. The rationale       considerations during the Flint Water Crisis, such as the
behind excluding from immunity under the discretionary             SDWA's goal of cooperative federalism, the effectiveness of
function exception conduct which violates mandatory safety         state and local authorities in protecting the health of their
standards is obvious here. Once Congress, having balanced          citizens, and the short and long-term effects of any actions
economic, social, and political policy considerations, adopts      on the relationship between the EPA and primacy State. (ECF
safety standards in the form of specific and mandatory             No. 300, PageID.8560–8561.)
regulations or policy, employees do not have discretion to
violate these standards.                                           Plaintiffs argue that the EPA's decisions, in the face of
                                                                   continued safety hazards, were not the kind of judgments that
The Court concludes that, because relevant portions of             the discretionary function exception was designed to shield.
Section 1414 require the EPA to take specific actions, the first   Specifically, Plaintiffs contend that the EPA's decisions not to
prong of the discretionary function exception test has not been    act under Sections 14145 and 1431 of the SDWA do not fall
satisfied by the United States for the EPA's alleged conduct       under the discretionary function exception. Further, the EPA's
under Section 1414. Because the first prong has not been           failure to warn Flint's citizens about the hazards of drinking
established, the Court need not address the second prong.          and bathing in lead-tainted and bacteria-infested Flint River
However, as explained below, even under the second prong,          water and its failure to timely and adequately respond to
the United States’ argument fails.                                 citizen complaints were not the types of decisions that the
                                                                   exception was designed to shield.


ii. Prong Two: Whether the Challenged Actions were                 The EPA's lack of regulatory action under Section 1414
Grounded in the Policy of the Regulatory Regime                    and delayed action under Section 1431 of the SDWA are
                                                                   not the kinds of “conduct that can be said to be grounded
The second prong of the discretionary function exception           in the policy of the regulatory regime.” Gaubert, 499 U.S.
test asks “whether that judgment is of the kind that the           at 325, 111 S.Ct. 1267. The SDWA's framework is one
discretionary function exception was designed to shield.”          of cooperative federalism, which authorizes the EPA to
Gaubert, 499 U.S. at 322–23, 111 S.Ct. 1267 (citations             request information, take independent enforcement actions,
omitted) The discretionary function exception “protects only       and revoke state primacy when states do not implement the
governmental actions and decisions based on considerations         SDWA with the stringency required by federal law. See, e.g.,



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             25
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3690 Filed 04/16/21 Page 27 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)


42 U.S.C. § 300g–3; 40 C.F.R. §§ 141.82(i), 141.83(b)(7),          intervened. Cf. Boler v. Earley, 865 F.3d 391, 404 (6th Cir.
142.17(a)(2), 142.19, 142.30, 142.34. If a state is in violation   2017) (“The language of the SDWA centers on instructions
of federal drinking water standards, the EPA is empowered          to the EPA to establish the requirements for national drinking
and required to intervene. The EPA's continued inaction in         water standards. See 42 U.S.C. § 300g-1. Its provisions set
the face of an environmental crisis is not the kind of conduct     out standards identifying particular contaminants selected
that is grounded in the policy regime of the SDWA. As Judge        for regulation and establishing maximum levels that limit
Parker's decision in Burgess highlights:                           the amount of those specified contaminants permitted in
                                                                   public drinking water systems. See id. § 300g-1(b). The
   In passing the SDWA, Congress intended to leave                 statutory language also specifies the time frame for the EPA's
   the primary responsibility for overseeing public water          promulgation of regulations, the use of science in the EPA's
   systems with the States. However, Congress sought to            decisionmaking, and the technology by which public systems
   set national standards for compliance ‘to assure that           should achieve compliance with the standards.”)
   water supply systems serving the public meet minimum
   national standards for protection of public health’ and to       [36] As the Ninth Circuit has found, “matters of
   empower the federal government to intervene if States           scientific and professional judgment—particularly judgments
   fail in their primary responsibilities. Federalism and          concerning safety—are rarely considered to be susceptible
   the efficient use of federal and state *634 resources           to social, economic, or political policy.” Whisnant v. United
   were policy considerations that factored into devising          States, 400 F.3d 1177, 1181–83 (9th Cir. 2005) (explaining
   the regulatory scheme and establishing conditions for the       that the government's duty to clean up toxic mold “involves
   federal government's intervention. Nevertheless, Congress       professional and scientific judgment, not decisions of social,
   expressly directed the EPA to intervene under specified         economic, or political policy”); see also Andrulonis v. United
   conditions. In other words, having weighed varying policy       States, 952 F.2d 652 (2d Cir. 1991) (federal scientist's
   interests, Congress decided when federal intervention is        failure to warn of the hazards associated with rabies vaccine
   necessary.                                                      did not implicate any policy of the federal agency); In
Burgess, 375 F. Supp. 3d at 815 (internal citations omitted).      re FEMA Trailer Formaldehyde Prod. Liab. Litig., 583
As the EPA Office of Inspector General's report makes clear,       F. Supp. 2d 758, 782–84 (E.D. La. 2008) aff'd in part
the EPA did not take action that it was authorized to take         sub nom. In re FEMA Trailer Formaldehyde Prod. Liab.
and should have taken upon finding that the City of Flint          Litig. (Louisiana Plaintiffs), 713 F.3d 807 (5th Cir. 2013)
was in violation of several Federal Drinking Water Standards.      (concluding that FEMA's response after learning of unsafe
(Burgess, No. 17-cv-11218, ECF No. 60-1, PageID.2325–              levels of formaldehyde in temporary housing provided to
2335.)                                                             hurricane victims was guided by fear of litigation which was
                                                                   not a permissible policy choice).
The EPA's actions and inactions—after learning that the City
of Flint and the MDEQ were severely out of compliance,             The Sixth Circuit's decision in Anestis v. United States,
MDEQ and Flint officials were lying to EPA staff, and Flint's      749 F.3d 520 (6th Cir. 2014), reflects the general principle
water was poisoning Flint's citizens—cannot be said to be          that *635 scientific and professional judgments are not the
grounded in, or calculated to advance, the policies of the         types of decisions that are susceptible to policy analysis. In
SDWA, or any reasonable or legitimate public policy. As the        Anestis, the court held that the “determination of a healthcare
OIG report concluded, “[t]he Flint water crisis demonstrates       professional or an in-take clerk as to the emergency state of
that public health is not protected when EPA regional staff—       a patient would not involve a consideration of public policy”
with multiple warning signs—do not use the agency's SDWA           because it was a medical decision. Id. at 529. Similarly, the
authorities in conjunction with EPA oversight tools.” (Id. at      EPA's conduct and inaction under SDWA 1414 and 1431
PageID.2334.)                                                      involved matters of scientific and professional judgment that
                                                                   were not susceptible to policy analysis.
As Judge Parker found in Burgess, the EPA's decisions in Flint
involved professional and scientific judgments, not multiple       The United States also argues that none of the cases related
and competing policy considerations. 375 F. Supp. 3d at 814.       to matters of scientific and professional judgement concern
So, for example, once there was a finding of lead levels           an agency's decisions on how to deal with a third party's
dramatically over the federal limit and the state was not taking   actions. (ECF No. 300, PageID.8560.) It is true that these
appropriate action, under the SDWA, the EPA should have


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           26
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3691 Filed 04/16/21 Page 28 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)


cases involve one government agency tasked with making                 also uncertainty about whether the Lead and Copper Rule
a professional determination. But that fact is not dispositive         provided an unambiguous basis for formal enforcement. The
here because as explained more fully in Part IV.A.iv, the              United States also argues that as in Lockett, “the allocation of
EPA was not just a third party. As the OIG report explains,            limited agency resources and determinations about priorities
“[t]he EPA retains the authority and responsibility to oversee          *636 were implicated for Flint, which is one of over 10,000
states with primacy over their drinking water programs.                public water systems under MDEQ's jurisdiction in Michigan
The EPA is empowered and required to intervene when                    and additional tens of thousands of water systems in states and
states do not fulfill their responsibilities.” (Burgess, No. 17-       tribes throughout Region 5.” (ECF No. 300, PageID.8559.)
cv-11218, ECF No. 60-1, PageID.2325.) One of the SDWA's
features is that it allows the federal government to intervene         But Lockett is distinguishable. The situation in Flint was not
when a local government fails to protect its citizens from             just a detected safety violation, but a public health crisis. In
unsafe drinking water. See 42 U.S.C. § 300g–3; 40 C.F.R.               Lockett, the EPA did not intervene in 1981, in part, because
§§ 141.82(i), 141.83(b)(7), 142.17(a)(2), 142.19, 142.30,              although PCB levels were detected, a later inspection did
142.34 (detailing mandatory EPA intervention in the form of            not reveal sufficient evidence to show that the TSCA was
notifications, advice, technical assistance, enforceable orders        violated. Lockett, 938 F.2d at 638. By contrast, in Flint the
and inspections to bring water systems into compliance with            EPA grew increasingly concerned and confident that the
federal standards, and removal of primacy).                            people of Flint were at risk of lead poisoning throughout the
                                                                       spring and summer of 2015. For example, in a June 2015
The United States contends that the Sixth Circuit's decision           email from Del Toral to Rita Bair, the Region 5 Branch Chief
in Lockett v. United States, 938 F.2d 630 (6th Cir. 1991) is           of the Ground Water and Drinking Section, Del Toral reported
on point and shows that the EPA's decisions in Flint were              Flint's alarming lack of corrosion control and lead levels,
discretionary. In Lockett, the plaintiffs alleged that the EPA         telling Bair:
acted negligently in failing to initiate a clean-up action upon
discovery that a hazardous waste site was contaminated with              [T]he State is complicit in this and the public has a right
a dangerous substance, polychlorinated biphenyl (“PCB”),                 to know what they are doing because it is their children
which are chemicals subject to federal regulation under the              that are being harmed. At a MINIMUM, the City should be
Toxic Substance Control Act (“TSCA”). Twenty plaintiffs                  warning residents about the high lead, not hiding it telling
lived near a scrap yard which had electronic transformers                them that there is no lead in [the] water. To me that borders
that could produce high levels of PCBs. The EPA learned                  on criminal neglect.
that the site had detectable levels of PCBs in 1981, but a             (Burgess, No. 17-11218, ECF No. 53-6, PageID.1942.)
later inspection did not reveal sufficient evidence to show that
PCBs were an issue. In 1986, after another field test revealed         Moreover, the Inspector General for the EPA found
high levels of PCB, the EPA took action to clean up and notify         that “[w]hile Flint residents were being exposed to lead
the public. Plaintiffs filed suit for failure to warn or act earlier   in drinking water, the federal response was delayed,
in 1981 when detectable levels of PCB were first discovered.           in part, because the EPA did not establish clear roles
The EPA's reasons for not intervening were that it “lacked             and responsibilities, risk assessment procedures, effective
sufficient evidence” to find a safety violation, it determined         communication and proactive oversight tools.” (Burgess, No.
that further study was appropriate, and that there was another         17-cv-11218, ECF No. 60-1, PageID.2306.) Unlike Lockett,
environmental risk at the time that required more attention. Id.       here there is a genuine issue of material fact that the
at 638. In reviewing the EPA's policy considerations, the court        EPA's inaction during crucial moments in the Flint Water
found them to be protected “discretionary decisions, based             Crisis was not due to policy considerations, but rather due
upon ‘judgment calls’ concerning the sufficiency of evidence           to mismanagement and a breakdown in communication.
of violations of applicable regulations, the allocation of             Painting policy considerations over these actions with a broad
limited agency resources, and determinations about priorities          brush does not turn them into the type of decision that
of serious threat to public health.” Lockett, 938 F.2d at 639.         Congress intended to shield under the discretionary function
                                                                       exception. Such “challenged actions are not the kind of
The United States argues that similar to Lockett, EPA Region           conduct that can be said to be grounded in the policy of the
5 faced questions about the sufficiency of evidence to                 regulatory regime,” Gaubert, 499 U.S. at 325, 111 S.Ct. 1267,
conclude that a regulatory violation occurred in Flint, and            where the regulatory regime is the Safe Drinking Water Act.



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               27
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3692 Filed 04/16/21 Page 29 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)


The EPA's responses to citizen complaints are not shielded           is out of circuit, the decision is instructive because both
by the discretionary function exception. As Judge Parker's           cases involve the government's alleged negligent response
decision in Burgess concluded, even though the EPA's                 to citizen complaints involving large-scale public health
decision about “whether and how to respond to citizen                concerns. Upon consideration of these cases and the facts as
complaints was discretionary,” “once the Government                  set forth above, the Court finds there are genuine issues of
decided to act, it was required to do so without negligence.”        material fact as to whether the EPA's actions in responding to
Burgess, 375 F. Supp. 3d at 816 (citing Wysinger v. United           citizen complaints were grounded in policy.
States, 784 F.2d 1252, 1253 (5th Cir. 1986); Whisnant, 400
F.3d at 1182–83); cf. Indian Towing Co. v. United States, 350         [37]     [38] As for the EPA's failure to warn citizens, the
U.S. 61, 69, 76 S.Ct. 122, 100 L.Ed. 48 (1955) (explaining that      United States argues that under Sixth Circuit precedent,
the “Coast Guard need not undertake the lighthouse service.          the EPA's decisions involved policy considerations and are
But once it exercised its discretion to operate a light on           therefore shielded. It is true that the following types of
Chandeleur Island and engendered reliance on the guidance            decisions “are generally shielded from tort liability by the
afforded by the light, it was obligated” to do so without            discretionary function exception: (1) ‘the proper response to
negligence).                                                         hazards,’ (2) ‘whether and how to make federal lands safe
                                                                     for visitors,’ and (3) ‘whether to warn of potential danger.’
Within a month of the switch of the water source to the              ” Edwards v. Tennessee Valley Auth., 255 F.3d 318, 324
Flint River, the EPA started receiving citizen complaints            (6th Cir. 2001) (quoting Rosebush, 119 F.3d at 443). Yet the
from Flint residents about the water. (Burgess, No. 17-              Sixth Circuit has also cautioned that to the extent that their
cv-11218, ECF No. 37-5, PageID.965–968.) Jennifer Crooks,            “opinions may be read to suggest that failure-to-warn claims
the EPA Program Manager who was responsible for hearing              categorically satisfy the discretionary function exception ...
complaints on behalf of EPA, attested that she had never             we decline to endorse that position.” A.O. Smith Corp., 774
received as many citizen complaints since she started working        F.3d at 369. The discretionary function exception analysis
for EPA in 1987 as she did from *637 Flint residents after           is “ad hoc” because it “depends on the facts of each case.”
the water switch. (Id.) She received around 100 complaints           Graves v. United States, 872 F.2d 133, 137 (6th Cir. 1989)
overall. (Id. at PageID.967.) The EPA began responding to            (citation omitted).
some citizen complaints, but did so in an untimely manner,
given the alarming content and number of complaints. When            Events like the Flint Water Crisis are rare in the United
the EPA did respond, it did so in ways that downplayed               States, let alone within the Sixth Circuit. To find adequate
the urgency of the situation in Flint and may have induced           analogies in legal precedent, the Court must look to out-of-
detrimental reliance on the EPA. For example, in responses           circuit precedent for guidance. The First Circuit recognized
to citizen complaints in February and March 2015, the EPA's          that there are some decisions that “may pass a threshold of
Water Division Director reported that despite the City of            objective unreasonableness such that no reasonable observer
Flint's earlier violations of the SDWA, that the City was now        would see them as susceptible to policy analysis.” Hajdusek v.
in compliance. (Burgess, No. 17-cv-11218, ECF No. 53-11,             United States, 895 F.3d 146, 152 (1st Cir. 2018). Likewise, the
PageID.1958; ECF No. 53-13, PageID.1962.)                            Third Circuit noted that federal officials “could be aware of a
                                                                     safety hazard so blatant that its failure to warn the public could
As the court found in In re FEMA Trailer Formaldehyde                not reasonably be said to involve policy considerations.”
Products Liability Litigation, the discretionary function            S.R.P. ex rel. Abunabba v. United States, 676 F.3d 329, 340
exception did not apply to Plaintiffs’ claims regarding              n.6 (3d Cir. 2012). Contrary to what the United States argues,
FEMA's alleged negligent conduct in responding to                    these cases do not contradict Sixth Circuit precedent (ECF
complaints and concerns of formaldehyde in the temporary             No. 300, PageID. 8560), because the Sixth Circuit has not
housing provided after Hurricane Katrina. 583 F. Supp. 2d             *638 yet decided a case where a safety hazard was so blatant
at 783 (“[L]ike in the Indian Towing case, the government            that any policy considerations mustered in support of inaction
undertook in its discretion to provide a service ... [and its]       were unreasonable.
decision to, at least for a time, ignore potential health concerns
associated with this alternative housing [ ] did not involve
any permissible exercise of policy judgment.”) Although In
                                                                     iii. Conclusion
re FEMA Trailer Formaldehyde Products Liability Litigation



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               28
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3693 Filed 04/16/21 Page 30 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)


The Court finds that the United States has not carried its
burden to show that the EPA's actions and inactions in Flint  The Supreme Court has not clarified whether the scope
pursuant to the SDWA Sections 1414 and 1431 are shielded      of the exception is limited to financial or commercial
by the discretionary function exception. Further, the EPA's   misrepresentations, and circuit courts “have reached
failure to warn Flint citizens about the lead and dangerous   discordant answers.” Carter v. United States, 725 F. Supp.
bacteria that was in their water for months, and its allegedly2d 346, 357 (E.D.N.Y. 2010). In Kim v. United States, for
negligent responses to citizen complaints, are not the kinds  example, the Ninth Circuit explicitly rejected a plaintiffs’
of decisions that the discretionary function exception was    argument that the misrepresentation exception was limited
designed to shield.                                           to those “seeking to recover for economic loss suffered as a
                                                              result of a commercial decision the plaintiff made in reliance
                                                              on a government misrepresentation.” 940 F.3d 484, 492–93
   C. Misrepresentation Exception                             (9th Cir. 2019) (explaining that “[o]ur cases impose no such
 [39]    [40]    [41] The United States contends that to the limitation.”); see also Reynolds v. United States, 643 F.2d 707,
extent Plaintiffs’ claims involve reliance on the EPA's       712 (10th Cir. 1981) (“[t]he ‘misrepresentation’ exception of
misrepresentations, these claims are barred under the FTCA's  28 U.S.C. s 2680(h) has been broadly construed to include
“misrepresentation” exception. 28 U.S.C. § 2680(h). Such      false representations of any type.”).
immunity would bar claims arising out of negligent as well
as willful misrepresentation. United States v. Neustadt, 366  Even if the misrepresentation exception is limited to
U.S. 696, 702, 81 S.Ct. 1294, 6 L.Ed.2d 614 (1961). As        commercial and financial injuries, *639 however, Plaintiffs’
Judge Parker explained in Burgess, this exception is confined claims are not vulnerable to this exception. As Judge Parker
most often to misrepresentations that are of a financial or   found, “the gravamen of Plaintiffs’ complaint is that the EPA
commercial character. Burgess, 375 F. Supp. 3d at 817. Here,  was negligent in its performance of operational tasks, that
as in Burgess, Plaintiffs do not allege that the EPA made     being to respond to residents’ complaints and provide them
any commercial or financial misrepresentations, and so the    with guidance.” Burgess, 375 F. Supp. 3d at 817. Here too,
exception does not apply.                                     Plaintiffs argue the EPA's misrepresentations are not essential
                                                                   to their negligence claims. (ECF No. 305, PageID.9928.) As
The United States argues that the misrepresentation exception      set forth above, even though the EPA was not required to
is not limited to invasions of commercial or financial interest.   respond to citizen complaints, once it undertook the duty to
(ECF No. 300, PageID.8574.) The Sixth Circuit has not yet          respond, it was required to do so without negligence. Indian
spoken on whether the exception is so limited, but in this         Towing Co. v. United States, 350 U.S. 61, 64–65, 76 S.Ct.
district, courts have held that the misrepresentation exception    122, 100 L.Ed. 48 (1955) (“[I]t is hornbook tort law that one
does not apply when the misrepresentation is not commercial        who undertakes [a duty] and thereby induces reliance must
or financial in character. See Burgess, 375 F. Supp. 3d at         perform his ‘good Samaritan’ task in a careful manner.”).
817; Vogelaar v United States, 665 F. Supp. 1295, 1304 (E.D.
Mich. 1987) (holding that the misrepresentation exception          The Supreme Court has held that where the
does not apply when a plaintiff does not claim a financial or      misrepresentations alleged are “not essential” to an otherwise
commercial loss).                                                  actionable claim, the exception will not bar that claim. Block,
                                                                   460 U.S. at 296–98, 103 S.Ct. 1089. For example, the
The Supreme Court in Block explained that a                        plaintiff in Block contracted with a builder to construct her
misrepresentation claim, as traditionally understood, has          house according to Farmers Home Administration (“FmHA”)
“been identified with the common law action for deceit,            specifications. A FmHA representative inspected the work
and has been confined very largely to the invasions of             and reported that it complied with the FmHA, even though
interests of a financial or commercial character, in the course    the home was defective. Plaintiff later sued FmHA for the
of business dealings.” Block v. Neal, 460 U.S. 289, 296            cost of repairs, and the Supreme Court held that the claim
n.5, 103 S.Ct. 1089, 75 L.Ed.2d 67 (1983) (citations and           was not barred by the misrepresentation exception. Id. at
internal quotation marks omitted). This observation tracks a       297, 103 S.Ct. 1089. The Court found that the claim arose
comparable footnote in Neustadt, 366 U.S. at 711 n. 26, 81         out of negligent supervision rather than being misled by an
S.Ct. 1294. Both of these Supreme Court cases deal with            inspection report, and that “the Government's misstatements
misrepresentations relied upon by plaintiffs to their financial
detriment.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           29
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-5, PageID.3694 Filed 04/16/21 Page 31 of 31
In re Flint Water Cases, 482 F.Supp.3d 601 (2020)


                                                                   Towing did not arise out of misrepresentation “any more than
[were] not essential to plaintiff's negligence claim.” Id. at
                                                                   does one based upon a motor vehicle operator's negligence
297–98, 103 S.Ct. 1089.
                                                                   in giving a misleading turn signal.” Id. To the extent that the
Similarly, Plaintiffs’ claims are about negligence in              EPA's misrepresentations contributed to Flint citizens’ false
inspection and oversight. Plaintiffs allege that the EPA acted     sense of security in, and reliance on their government, this
negligently when it responded to citizen's complaints about        fact is tragic, but not essential to Plaintiffs’ claims here.
Flint's water—in particular, when the EPA reassured citizens
that the EPA was providing oversight and that Flint and the
                                                                   V. Conclusion
MDEQ were providing safe drinking water. But the EPA's
                                                                   The United States’ motion to dismiss Plaintiffs’ complaint is
misstatements to Flint citizens are not essential to Plaintiffs’
                                                                   DENIED.
claims, which are about negligence. In Neustadt, the Court
took care to distinguish the case before it from Indian Towing     IT IS SO ORDERED.
Co. v. United States, 350 U.S. 61, 76 S.Ct. 122, 100 L.Ed. 48
(1955), “which held cognizable a Torts Act claim for property
damages suffered when a vessel ran aground as a result of          All Citations
the Coast Guard's allegedly negligent failure to maintain the
beacon lamp in a lighthouse.” Neustadt, 366 U.S. at 711 n.26,      482 F.Supp.3d 601
81 S.Ct. 1294. The Court explained that the claim in Indian


Footnotes
1      The LCR results from the Walters’ home showed a level of 104 ppb for lead. (Pls.’ Resp. Ex. 1 at 5, ECF No. 53-2 at
       Pg ID 1924). The regulatory limit is 15 ppb. (Id.)
2      In response to this request, the EPA issued a policy memorandum on November 3, 2015, clarifying how the LCR should
       be interpreted on a prospective basis and agreeing with Region 5's interpretation. (Def.’s Resp. Ex. 31, ECF No. 39-14.)
       In the memo, EPA headquarters recognized that “the language of the LCR does not specifically discuss [the situation
       where a public water system disconnects from one source and begins distributing water from another source]” and “that
       there are differing possible interpretations of the LCR with respect to how the rule's optimal corrosion control treatment
       procedures apply to this situation .....” (Id. at 1, Pg ID 1290.)
3      Even if Plaintiffs made this argument, the Court agrees with Judge Parker in Burgess that such conduct is discretionary
       for purposes of the first prong of the test. 375 F. Supp. 3d at 813–14.
4      The EPA Administrator delegated authority under Sections 1414 and 1431 of the SDWA, 42 U.S.C. §§ 300g-3, 300i, to
       the Regional Administrators and the Assistant Administrator for Enforcement and Compliance Assurance. (Burgess, No.
       17-cv-11218, ECF Nos. 41-7, 41-8, 41-9.) The Region 5 Administrator at the time was Dr. Susan Hedman. See (Burgess,
       No. 17-cv-11218, ECF No. 53-19, PageID.2034.)
5      As noted above, even though the Court concludes that the EPA's actions under Section 1414 were mandatory, the Court
       will analyze prong two in the alternative, because under either prong, the United States cannot prevail on their sovereign
       immunity defense.


End of Document                                                      © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                 Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           30
